Exhibit 10.3

 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

 

between

 

AGILENT TECHNOLOGIES, INC.

 

and

 

KEYSIGHT TECHNOLOGIES, INC.

 

Dated as of August 1, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

DESCRIPTION

 

PAGE

 

 

 

 

 

I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

1

 

 

 

 

 

II

 

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

 

2

 

 

 

 

 

III

 

LICENSES FROM AGILENT TO KEYSIGHT

 

4

 

 

 

 

 

IV

 

LICENSES FROM KEYSIGHT TO AGILENT

 

8

 

 

 

 

 

V

 

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

 

11

 

 

 

 

 

VI

 

CONFIDENTIAL INFORMATION

 

13

 

 

 

 

 

VII

 

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

 

15

 

 

 

 

 

VIII

 

TRANSFERABILITY AND ASSIGNMENT

 

15

 

 

 

 

 

IX

 

REVOCATION AND TERMINATION OF LICENSE RIGHTS

 

17

 

 

 

 

 

X

 

MISCELLANEOUS

 

18

 

 

 

 

 

EXHIBIT

 

DESCRIPTION

 

 

 

 

 

 

 

A

 

DEFINITIONS

 

 

 

 

 

 

 

B

 

COMPOSITE INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENTS

 

 

 

 

 

 

 

B1

 

PATENT ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

B2

 

TRADEMARK ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

B3

 

COPYRIGHT AND MASK WORK ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

B4

 

TRADE SECRET ASSIGNMENT AGREEMENT

 

 

 

 

 

 

 

C

 

SCHEDULE OF TRANSFERRED PATENTS

 

 

 

 

 

 

 

D

 

SCHEDULE OF TRANSFERRED INTELLECTUAL PROPERTY RIGHTS

 

 

 

 

 

 

 

E

 

TRADEMARK LICENSE AGREEMENT

 

 

 

i

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY MATTERS AGREEMENT

 

THIS INTELLECTUAL PROPERTY MATTERS AGREEMENT (this “Agreement”) is dated as of
August 1, 2014 (“Effective Date”), by and between Agilent Technologies, Inc., a
Delaware corporation (“Agilent”), and Keysight Technologies, Inc., a Delaware
corporation (“Keysight”).  Agilent and Keysight are each a “Party” and
collectively, the “Parties”.  Each reference to the words “Party” or “Parties”
herein shall refer collectively to such Party or Parties on its or their own
behalf and on behalf of each of its or their Affiliates.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Separation and Distribution Agreement entered into by
and between Keysight and Agilent (the “Separation Agreement”), the Parties have
agreed to separate the Keysight Business from Agilent; and

 

WHEREAS, it is the intent of the Parties, in accordance with the Separation
Agreement and the other agreements and instruments provided for therein, that
Agilent convey, and cause its Affiliates to convey, to Keysight and its
Affiliates substantially all of the business and assets of the Keysight Business
and that Keysight and its Affiliates assume certain of the liabilities related
to the Keysight Business; and

 

WHEREAS, it is the intent of the Parties that Agilent convey, and cause its
Affiliates to convey, certain intellectual property rights and certain
technology to Keysight, to license certain other intellectual property rights to
Keysight, and for Keysight and its Affiliates to grant a license back to Agilent
of the Transferred Intellectual Property Rights subject to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the Parties hereby agree
as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Definitions.  Unless otherwise defined in this
Agreement, including Exhibit A hereto, capitalized terms used in this Agreement
shall have the meanings ascribed to them in the Separation Agreement.  In the
event of any conflict between the definitions in this Agreement and in the
Separation Agreement, the terms of this Agreement shall control.

 

1.2                               Rules of Construction.

 

(a)                                 This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting or causing any instrument to be drafted.

 

(b)                                 The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement will refer to this
Agreement as a whole (including any

 

--------------------------------------------------------------------------------


 

annexes, exhibits and schedules to this Agreement) and not to any particular
provision of this Agreement, and section and subsection references are to this
Agreement unless otherwise specified.  The words “include,” “including,” or
“includes” when used herein shall be deemed in each case to be followed by the
words “without limitation” or words having similar import.  The headings and
table of contents in this Agreement are included for convenience of reference
only and will not limit or otherwise affect the meaning or interpretation of
this Agreement.  The meanings given to terms defined herein will be equally
applicable to both the singular and plural forms of such terms.

 

ARTICLE II

 

TRANSFERRED INTELLECTUAL PROPERTY RIGHTS AND TECHNOLOGY

 

2.1                               Assignment of Intellectual Property Rights. 
Agilent agrees to, and agrees to cause its Affiliates to, grant, assign and
convey to Keysight all of Agilent’s and its Affiliates’ rights, title and
interest in and to the Transferred Intellectual Property Rights and Transferred
Trademarks.  For the avoidance of doubt, the Transferred Intellectual Property
Rights are transferred subject to the licenses granted to Agilent in Article IV
below and all other licenses granted under any such Intellectual Property Rights
existing and in force as of the Effective Date (subject to the terms and
conditions contained in each such license agreement).  The Transferred
Intellectual Property Rights and Transferred Trademarks include all of Agilent’s
and its Affiliates’ right, title, and interest in and to any and all proceeds,
causes of action, and rights of recovery against Third Parties for past and
future infringement, misappropriation, or other violation or impairment of any
of the Transferred Intellectual Property Rights or Transferred Trademarks.  The
Parties shall execute intellectual property assignments in a form substantially
similar to that attached hereto as Exhibit B, Composite Intellectual Property
Assignment Agreements (namely: B1 (patent) (the “Patent Assignment Agreement”);
B2 (trademark) (the “Trademark Assignment Agreement”); B3 (copyright and mask
works) (“The Copyright and Mask Work Assignment); and B4 (trade secret) (“ The
Trade Secret Assignment”) as well as such additional case specific assignments
as deemed appropriate to carry out the intent of the parties, (collectively the
“Intellectual Property Assignment Agreements”).  Agilent shall cause its
Affiliates to do so as appropriate, to document the transfer of the Transferred
Intellectual Property Rights and Transferred Trademarks.

 

(a)                                 Recording Change of Ownership of the
Transferred Intellectual Property Rights and Transferred Trademarks.  Keysight
shall have the sole responsibility, at its sole cost and expense, to file the
Intellectual Property Assignment Agreements and any other forms or documents as
required to record the assignment of the Transferred Intellectual Property
Rights and Transferred Trademarks from Agilent and its Affiliates to Keysight;
provided, however, that, upon request, Agilent shall provide reasonable
assistance to Keysight to record the assignment, at Keysight’s sole cost and
expense.

 

(b)                                 Responsibility for Transferred Patents. 
Agilent shall provide on or before the Effective Date a listing of all actions
and fees due up to ninety (90) days after the Effective Date for the Transferred
Patents in all relevant jurisdictions.  Agilent shall pay all fees incurred and
respond to all office actions due up to and including the Effective Date. 
Keysight shall, in its sole discretion, pay all fees incurred and respond to all
office actions due

 

2

--------------------------------------------------------------------------------


 

subsequent to the Effective Date.  Agilent shall forward to Keysight via
electronic mail sent to notice.legal@Keysight.com and keydocketing@cpaglobal.com
copies of all patent office correspondence received by Agilent and copies of all
patent attorney and agent correspondence received by Agilent related to the
Transferred Patents for ninety (90) days after the Distribution Date.  Agilent
shall provide on or before the Effective Date a copy of all digitally stored
files relating to the Transferred Patents, and shall retain in accordance with
Agilent’s retention policy for Agilent patents, any hard-copy records related to
the Transferred Patents (“Keysight Patent Records”) in Agilent’s possession as
of the Effective Date, and Agilent shall provide Keysight with timely access to
the Keysight Patent Records during normal business hours upon Keysight’s
reasonable request.  The foregoing notwithstanding, in no case shall Agilent’s
obligation to retain any Keysight Patent Records extend beyond ten (10) years
from the Effective Date. The provisions in this Section 2.1(b) recite the only
responsibilities of Agilent for the Transferred Patents after the Effective
Date.

 

2.2                               Assignment of Intellectual Property Licenses. 
Agilent agrees to, and agrees to cause its Affiliates to, assign and convey to
Keysight, the Transferred Licenses, subject to the terms, conditions, and
restrictions of each Transferred License.  Keysight acknowledges and agrees that
it shall have sole responsibility to seek and obtain the consent of any Third
Party necessary for the transfer of any of the Transferred Licenses, and shall
bear sole responsibility for any consideration necessary for their transfer;
provided, however, that upon request Agilent will provide reasonable assistance
in obtaining such consent, at Keysight’s (or its Affiliates’) sole expense.  For
the avoidance of doubt, and subject to the terms and conditions of the
Transferred Licenses, upon the assignment and conveyance of the Transferred
Licenses to Keysight, Keysight shall succeed to all of the rights,
responsibilities, duties, obligations, and liabilities of Agilent and Agilent’s
Affiliates under each such Transferred License, including, without limitation,
any liabilities arising under such Transferred License prior to the date of such
assignment and conveyance, which liabilities shall be the responsibility of
Keysight.

 

2.3                               Transfer of Business Technology.  For the
avoidance of doubt, the transfer of the Business Technology as set forth in the
Separation Agreement does not include the transfer of any Intellectual Property
Rights in or to the Business Technology; such Intellectual Property Rights are
either transferred to Keysight as Transferred Intellectual Property Rights in
Section 2.1 above or are licensed to Keysight in Section 3.1 below.

 

2.4                               Common Heritage Copyrights.  Common Heritage
Copyrights (e.g., photos from the Agilent business archives) shall be deemed to
be co-authored and co-owned by Agilent and Keysight.  Upon Keysight written
request, Agilent and its Affiliates shall execute documents confirming the
assignment of such co-ownership interest to Keysight.  Each co-owner shall be
free to exercise full rights to the Common Heritage Copyrights without consent
and without accounting to the other co-owner.

 

2.5                               Common Infrastructure Copyrights.  Common
Infrastructure Copyrights shall be co-owned by Agilent and Keysight.   Upon
Keysight written request, Agilent and its Affiliates shall execute documents
confirming the assignment of such co-ownership interest to Keysight.  Subject to
Article 6, below, each co-owner shall be free to exploit the Common
Infrastructure Copyrights without further consent and without accounting to the
other co-owner.

 

3

--------------------------------------------------------------------------------


 

(a)                                 The parties acknowledge that some of the
materials associated with Common Infrastructure Copyrights (e.g., documents,
PowerPoint slides, photo libraries, etc.) may also contain Third Party-owned
copyrighted material (“3POCM”) such as fonts, images and graphics, which are
licensed to Agilent.  This provision therefore does not extend to such 3POCM,
and Keysight is solely responsible for obtaining its own licenses to the
3POCM.   Keysight shall also indemnify and hold Agilent harmless from all claims
by Third Parties arising out of or relating to Keysight’s unlicensed use of the
3POCM.

 

(b)                                 Notwithstanding the foregoing, the use of
any Common Infrastructure Copyrights by or for Keysight, and any works related
to, or based upon, any of the Common Infrastructure Copyrights, may not contain
any references to Agilent (or any of Agilent’s marks, names, trade dress, logos
or other source or business identifiers, including the Agilent Name and Agilent
Marks), Agilent’s publications, Agilent’s personnel (including senior
management), Agilent’s management structures or any other indication (other than
the verbatim or paraphrased reproduction of the content) that such works are
based upon any of Common Infrastructure Copyrights that originated with Agilent.

 

(c)                                  Neither Agilent nor Keysight shall have any
obligation to the other to (i) notify of any changes or proposed changes to any
of the Common Infrastructure Copyrights, (ii) include the other in any
consideration of proposed changes to any of the Common Infrastructure
Copyrights, (iii) provide draft changes of any of the Common Infrastructure
Copyrights to the other for review and/or comment, or (iv) provide the other
with any updated materials relating to any of the Common Infrastructure
Copyrights.

 

2.6                               Common Infrastructure Trade Secrets.  Common
Infrastructure Trade Secrets shall be co-owned by Agilent and Keysight.   Upon
Keysight written request, Agilent and its Affiliates shall execute docments
confirming the assignment of such co-ownership interest to Keysight.  Subject to
Article 6, below, each co-owner shall be free to exploit the Common
Infrastructure Trade Secrets without further consent and without accounting to
the other co-owner.  Neither of the joint owners (Keysight, Agilent) shall make
a Common Infrastructure Trade Secret public or otherwise destroy or impair the
trade secret status of Common Infrastructure Trade Secret without the express,
advance, written consent of the other joint owner.

 

ARTICLE III

 

LICENSES FROM AGILENT TO KEYSIGHT

 

3.1                               License Grants.  Agilent grants, agrees to
grant, and agrees to cause its Affiliates to, grant to Keysight and its
Affiliates the following personal, irrevocable (except as set forth in
Article VIII and IX below), non-exclusive, worldwide, royalty-free and
non-transferable (except as specified below in Article VIII below) licenses
under Licensed Agilent IPR subject to the terms of this Agreement as follows:

 

(a)                                 Patents.  Under the patents included in
Licensed Agilent IPR, to do the following with regard to Keysight Products
solely within the Keysight Field:  (i) to make (including the right to practice
methods, processes, and procedures), (ii) to have made (subject

 

4

--------------------------------------------------------------------------------


 

to Section 3.2), and (iii) to use, lease, sell, offer for sale, and import.  The
Agilent Patent licenses set forth in this Section 3.1(a) shall expire, with
respect to each individual licensed Patent, upon the expiration of the term of
each such Agilent Patent.

 

(b)                                 Trademarks.  As to certain Trademarks owned
by Agilent or its Affiliates as of the Effective Date, Agilent agrees to grant
Keysight a license as set forth in the Trademark License Agreement (TLA), a copy
of which is attached hereto as Exhibit E.  To the extent there is a conflict
between the terms of this Agreement and the TLA, the terms of the TLA shall
control.

 

(c)                                  Copyrights.  Under the copyrights that are
included in Licensed Agilent IPR, (i) to reproduce and have reproduced the works
of authorship included therein and derivative works thereof prepared by or on
behalf of Keysight, in whole or in part, solely as part of Keysight Products in
the Keysight Field, (ii) to prepare derivative works or have derivative works
prepared for it based upon such works of authorship solely to create Keysight
Products in the Keysight Field, (iii) to distribute (by any means and using any
technology, whether now known or unknown) copies of the works of authorship
included therein (and derivative works thereof prepared by or on behalf of
Keysight) to the public by sale or other transfer of ownership or by rental,
lease or lending, solely as part of Keysight Products in the Keysight Field,
(iv) to perform (by any means and using any technology, whether now known or
unknown, including electronic transmission) and display the works of authorship
included therein (and derivatives works thereof prepared by or on behalf of
Keysight), in all cases solely as part of Keysight Products in the Keysight
Field, and (v) to use such works of authorship (and derivative works thereof
prepared by or on behalf of Keysight) to design, develop, manufacture and have
manufactured (subject to Section 3.2), sell and support Keysight Products in the
Keysight Field.

 

The parties acknowledge that some of the materials licensed under this provision
(e.g., documents, PowerPoint slides, photo libraries, etc.) also contain 3POCM
such as fonts, images and graphics, which are licensed to Agilent but that are
not sub-licensable to Keysight.  The license granted under this provision,
therefore, does not extend to the use of such 3POCM, and Keysight is solely
responsible for obtaining its own licenses to the 3POCM.   Keysight shall also
indemnify and hold Agilent harmless from all claims by Third Parties arising out
of or relating to Keysight’s unlicensed use of the 3POCM.

 

(d)                                 Database Rights.  Under Database Rights
included in Licensed Agilent IPR, to extract data from the databases included
therein and to re-utilize such data (and Improvements thereof prepared by or on
behalf of Keysight) solely to design, develop, manufacture and have manufactured
(subject to Section 3.2), sell and support Keysight Products in the Keysight
Field.

 

(e)                                  Mask Works Rights.  Under Mask Work Rights
included in Licensed Agilent IPR, (i) to reproduce and have reproduced (subject
to Section 3.2), by optical, electronic or any other means, mask works and
semiconductor topologies included in the Business Technology and embodied in
Keysight Products solely in the Keysight Field, (ii) to import or distribute a
product in which any such mask work or semiconductor topology is embodied, and
(iii) to permit Third Parties to do any of the foregoing.

 

5

--------------------------------------------------------------------------------


 

(f)                                   Trade Secrets and Industrial Designs. 
Under Agilent and its Affiliates Trade Secrets and Industrial Designs included
in Licensed Agilent IPR, solely to design, develop, manufacture and have
manufactured (subject to Section 3.2), sell and maintain Keysight Products in
the Keysight Field.  Since laboratory notebooks being retained by Agilent may
contain information about a mix of Agilent and Keysight IPR, Agilent shall
retain such laboratory notebooks in accordance with Agilent’s current retention
policy for Agilent laboratory notebooks, and Agilent shall provide Keysight with
timely access to such laboratory notebooks during normal business hours upon
reasonable request.

 

(g)                                  Third-Party Licenses.  With respect to
Intellectual Property Rights licensed to Agilent or its Affiliates by a Third
Party, the license grants set forth in this Article III shall be subject to all
of the conditions set forth in the relevant license agreement between Agilent
(or its Affiliate, as the case may be) and such Third Party, in addition to all
of the terms, conditions, and restrictions set forth herein.  Licenses to
Keysight under Intellectual Property Rights owned by a Third Party shall expire
on the expiration of the term of the corresponding license agreement between
such Third Party and Agilent (or its Affiliate, as the case may be).

 

(h)                                 Access Methods.  Keysight acknowledges and
agrees that, subsequent to the Distribution Date, Keysight and its Affiliates
may no longer use de-encryption algorithms or other access methods that were
previously provided by Agilent to internal Agilent users to enable those
internal Agilent users to use locked or encrypted copies of Agilent Commercial
Software or other software, except to the extent necessary to continue using
those copies rightfully in use before the Distribution Date.  Any access after
the Distribution Date by Keysight, or a Keysight Affiliate, to additional copies
of such Agilent Commercial Software beyond those copies rightfully in use before
the Distribution Date, or to support, updates, revisions or service, shall be as
separately agreed with Agilent or with an appropriate Third Party software
vendor.

 

(i)                                     Software.  Without limiting the
generality of the foregoing licenses granted in this Section 3.1, or transfer of
rights with respect to software transferred to Keysight pursuant to Section 2.3
above, such licenses include the right to use, modify, and reproduce in source
code and object code for such software (and Improvements thereof made by or on
behalf of Keysight) solely to create Keysight Products in the Keysight Field,
and to sell and maintain such software, in source code and object code form, as
part of such Keysight Products; provided, however, that with respect to Agilent
Commercial Software, Keysight shall be limited to using no more than ten percent
(10%) of the lines of code of any Agilent Commercial Software in any Keysight
Product sold or maintained by Keysight or its Affiliates to a Third Party after
the Distribution Date (it being understood that such restriction shall not
apply, however, to Keysight’s use of any software code contained in any Keysight
Commercial Software to the extent that Keysight desires to continue to sell such
Keysight Product in a form containing such software code or Improvements
thereto).

 

(j)                                    Termination of Licenses to a
Non-Affiliate.  Any and all licenses granted by Agilent to an Affiliate of
Keysight hereunder shall terminate immediately at the time such entity is no
longer an Affiliate of Keysight.

 

6

--------------------------------------------------------------------------------


 

3.2                               Have Made Rights.  The licenses to Keysight
and its Affiliates in Section 3.1 above shall include the right to have contract
manufacturers and foundries manufacture Keysight Products for Keysight or its
Affiliates (including private label or OEM versions of such products) solely
within the Keysight Field, and are not intended to include foundry or contract
manufacturing activities that Keysight or any of its Affiliates may undertake on
behalf of Third Parties, whether directly or indirectly.

 

3.3                               Sublicenses.  The licenses granted to Keysight
in Section 3.1 above shall not include any right to grant any sublicenses except
as follows:

 

(a)                                 Affiliates.  Keysight may grant sublicenses
to its Affiliates, even if they become Keysight Affiliates after the
Distribution Date, within the scope of its licenses in Section 3.1 above with no
right for such Affiliates to grant further sublicenses other than, (i) to
another Affiliate of Keysight, even if it become an Affiliate of Keysight after
the Distribution Date; provided, however, that sublicensing shall not be allowed
to any entity which acquires Affiliate status as the result of a Change of
Control, and any such sublicense shall only be effective for such time as such
entity remains an Affiliate of Keysight, and (ii) as provided in Section 3.3(c),
below.

 

(b)                                 Retroactivity.  Any sublicense granted
pursuant to Section 3.3(a) above may be made effective retroactively, but shall
not be effective for any time prior to the sublicensee’s becoming an Affiliate
of Keysight, and shall only be effective for such times that such entity remains
an Affiliate of Keysight.

 

(c)                                  For Resale and End Users.  Keysight and its
Affiliates may grant sublicenses to its distributors, resellers, OEM customers,
VAR customers, VAD customers, systems integrators and other channels of
distribution and to its end user customers solely with respect to Keysight
Products and solely within the scope of the licenses set forth in Section 3.1
above; provided, however, that any such sublicense by an Affiliate shall only be
effective for such times that such sublicensing entity remains an Affiliate of
Keysight.

 

3.4                               Improvements.  As between Agilent and its
Affiliates on the one hand, and Keysight and its Affiliates on the other hand,
Keysight hereby retains all right, title and interest, including all
Intellectual Property Rights, in and to any Improvements made by or on behalf of
Keysight from and after the Effective Date (a) to any of the Transferred
Intellectual Property Rights or Business Technology, or (b) in the exercise of
the licenses granted to it by Agilent and its Affiliates in this Article III,
subject in each case only to the ownership interests of Agilent, its Affiliates,
and Third Parties in the underlying Intellectual Property Rights that are
improved.  Keysight shall not have any obligation under this Agreement to notify
Agilent or its Affiliates of any such Improvements made by or on behalf of it or
its Affiliates or to disclose or license any such Improvements to Agilent or its
Affiliates.

 

3.5                               Agilent Restricted Patents.  Agilent hereby
covenants on its own behalf and on behalf of its Affiliates that, unless
obligated to do so by any Third Party agreement existing as of the Effective
Date, it will not assert against Keysight or a Keysight Affiliate any Agilent
Restricted Patent that would have been licensed hereunder but for the
restriction against Agilent or its Affiliates licensing such Patent to Keysight
contained in a Third Party agreement.

 

7

--------------------------------------------------------------------------------


 

Such covenant shall be with respect to any conduct that would have otherwise
been licensed hereunder.  Such covenant shall be effective to the extent
permitted by the Third Party agreement.

 

ARTICLE IV

 

LICENSES FROM KEYSIGHT TO AGILENT

 

4.1                               License Grants.  Keysight grants, agrees to
grant, and agrees to cause its Affiliates to grant, to Agilent and its
Affiliates the following personal, irrevocable (except as set forth in
Article VIII and IX below), non-exclusive, worldwide, royalty-free and
non-transferable (except as set forth in Article VIII below) licenses under the
Licensed Keysight IPR subject to the terms of this Agreement as follows:

 

(a)                                 Patents.  Under the patents included in
Licensed Keysight IPR, to do the following with regard to Agilent Products in
the Agilent Field: (i) to make (including the right to practice methods,
processes and procedures), (ii) to have made (subject to Section 4.2), and
(iii) to use, lease, sell, offer for sale and import.  The Keysight Patent
licenses set forth in this Section 4.1(a) shall expire, with respect to each
individual licensed Patent, upon the expiration of the term of each such
Keysight Patent.

 

(b)                                 Copyrights.  Under the copyrights included
in Licensed Keysight IPR, (i) to reproduce and have reproduced (subject to
Section 4.2) the works of authorship included therein and derivative works
thereof prepared by or on behalf of Agilent, in whole or in part, solely as part
of Agilent Products in the Agilent Field, (ii) to prepare derivatives or have
derivative works prepared for it based upon such works of authorship solely to
create Agilent Products in the Agilent Field, (iii) to distribute (by any means
and using any technology, whether now known or unknown) copies of the works of
authorship included therein (and derivative works thereof prepared by or on
behalf of Agilent) to the public by sale or other transfer of ownership or by
rental, lease or lending, solely as part of Agilent Products in the Agilent
Field, (iv) to perform (by any means and using any technology, whether now known
or unknown, including, without limitation, electronic transmission) and display
the works of authorship included therein (and derivative works thereof prepared
by or on behalf of Agilent), in all cases solely as part of Agilent Products in
the Agilent Field, and (v) to use such works of authorship (and derivative works
thereof prepared by or on behalf of Agilent) solely to design, develop,
manufacture and have manufactured (subject to Section 4.2), sell and support
Agilent Products in the Agilent Field.

 

The parties acknowledge that some of the materials licensed under this provision
(e.g. documents, PowerPoint slides, photo libraries, etc.) also contain 3POCM
such as fonts, images and graphics, which are licensed to Keysight that are not
sub-licensable to Agilent.  The license granted under this provision, therefore,
does not extend to the use of such 3POCM, and Agilent is solely responsible for
obtaining its own licenses to the 3POCM.  Agilent shall also indemnify and hold
Keysight harmless from all claims by Third Parties arising out of or relating to
Agilent’s unlicensed use of the 3POCM.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Database Rights.  Under the Database Rights
included in Licensed Keysight IPR, to extract data from the databases included
therein and to re-utilize such data (and Improvements thereof prepared by or on
behalf of Agilent) solely to design, develop, manufacture and have manufactured
(subject to Section 4.2), sell and support Agilent Products in the Agilent
Field.

 

(d)                                 Mask Work Rights.  Under the Transferred
Mask Work Rights included in Licensed Keysight IPR, (i) to reproduce and have
reproduced (subject to Section 4.2), by optical, electronic or any other means,
mask works and semiconductor topologies included in the Business Technology and
embodied in Agilent Products solely in the Agilent Field, (ii) to import or
distribute a product in which any such mask work or semiconductor topology is
embodied, and (iii) to induce or knowingly to cause a Third Party to do any of
the acts described in subclauses (i) and (ii) above.

 

(e)                                  Trade Secrets and Industrial Designs. 
Under the Transferred Trade Secrets and Industrial Designs included in Licensed
Keysight IPR solely to design, develop, manufacture and have manufactured
(subject to Section 4.2), sell and maintain Agilent Products in the Agilent
Field.

 

(f)                                   Third-Party Licenses.  With respect to
Intellectual Property Rights licensed to Keysight or its Affiliates by a Third
Party, the license grants set forth in this Article IV shall be subject to all
of the conditions set forth in the relevant license agreement between Keysight
or the Keysight Affiliate and such Third Party, in addition to all of the terms,
conditions and restrictions set forth herein.  Licenses to Agilent under
Intellectual Property Rights owned by a Third Party shall expire on the
expiration of the term of the corresponding license agreement between such Third
Party and Keysight or the Keysight Affiliate, as the case may be.

 

(g)                                  Termination of Licenses to a
Non-Affiliate.  Any and all licenses granted by Keysight to an Affiliate of
Agilent shall terminate immediately at the time such entity is no longer an
Affiliate of Agilent.

 

(h)                                 Access Methods.  Agilent acknowledges and
agrees that, subsequent to the Distribution Date, Agilent and its Affiliates may
no longer use de-encryption algorithms or other access methods that were
previously provided by the Keysight Business to internal Agilent users to enable
those internal Agilent users to use locked or encrypted copies of Keysight
Commercial Software, except to the extent necessary to continue using those
copies rightfully in use before the Distribution Date.  Any access after the
Distribution Date by Agilent, or an Agilent Affiliate, to additional copies of
such Keysight Commercial Software beyond those copies rightfully in use before
the Distribution Date, or to support, updates, revisions or service, shall be as
separately agreed with Keysight or with an appropriate Third Party software
vendor.

 

(i)                                     Software.  Without limiting the
generality of the foregoing licenses granted in this Section 4.1, such licenses
include the right to use, modify, and reproduce in source code and object code
form such software (and Improvements thereof made by or on behalf of Agilent)
solely to create Agilent Products in the Agilent Field, and to sell and

 

9

--------------------------------------------------------------------------------


 

maintain such software, in source code and object code form, as part of such
Agilent Products; provided, however, that with respect to Keysight Commercial
Software, Agilent shall be limited to using no more than ten percent (10%) of
the lines of code of any Keysight Commercial Software in any Agilent Product
sold or maintained by Agilent or its Affiliates to a Third Party after the
Distribution Date (it being understood that such restriction shall not apply,
however, to Agilent’s use of any software code contained in any Agilent
Commercial Software to the extent that Agilent desires to continue to sell such
Agilent Product in a form containing such software code or Improvements
thereto).

 

4.2                               Have Made Rights.  The licenses to Agilent and
its Affiliates in Section 4.1 above shall include the right to have contract
manufacturers and foundries manufacture Agilent Products for Agilent or its
Affiliates (including private label or OEM versions of such products) and are
not intended to include foundry or contract manufacturing activities that
Agilent or any of its Affiliates may undertake on behalf of Third Parties,
whether directly or indirectly.

 

4.3                               Sublicenses.  The licenses granted to Agilent
in Section 4.1 above shall not include any right to grant any sublicenses except
as follows:

 

(a)                                 Affiliates.  Agilent may grant sublicenses
to its Affiliates, even if they become Affiliates after the Distribution Date,
within the scope of its licenses in Section 4.1 above with no right for such
Affiliates to grant further sublicenses other than, (i) to another Affiliate of
Agilent, even if it becomes an Affiliate of Agilent after the Distribution Date;
provided, however, that sublicensing shall not be allowed to any entity which
acquires Affiliate status as the result of a Change of Control, and any such
sublicense shall only be effective for such time as such entity remains an
Affiliate of Agilent, and (ii) as provided in 4.3(c), below.

 

(b)                                 Retroactivity.  Any sublicense granted
pursuant to Section 4.3(a) above may be made effective retroactively, but shall
not be effective for any time prior to the sublicensee’s becoming an Affiliate
of Agilent, and shall only be effective for such times that such entity remains
an Affiliate of Agilent.

 

(c)                                  For Resale and End Users.  Agilent and its
Affiliates may grant sublicenses to its distributors, resellers, OEM customers,
VAR customers, VAD customers, systems integrators and other channels of
distribution and to its end user customers solely with respect to Agilent
Products and solely within the scope of the licenses set forth in Section 4.1
above, provided, however, that any such sublicense by an Affiliate shall only be
effective for such times that such sublicensing entity remains an Affiliate of
Agilent.

 

4.4                               Improvements.  As between Agilent and its
Affiliates on the one hand, and Keysight and its Affiliates on the other hand,
Agilent and its Affiliates hereby retain all right, title and interest,
including all Intellectual Property Rights, in and to any Improvements made by
or on behalf of Agilent or its Affiliates from and after the Effective Date in
the exercise of the licenses granted to it by Keysight and Keysight’s Affiliates
in this Article IV, subject only to the ownership of Keysight, Keysight
Affiliates or any Third Parties in the underlying Intellectual Property Rights
improved thereby.  Agilent shall not have any obligation under this

 

10

--------------------------------------------------------------------------------


 

Agreement to notify Keysight of any such Improvements made by or on behalf of it
or to disclose or license any such Improvements to Keysight or any Keysight
Affiliates.

 

4.5                               Keysight Restricted Patents.  Keysight hereby
covenants on its own behalf and on behalf of its Affiliates that, unless
obligated to do so by any Third Party agreement existing as of the Effective
Date, it will not assert against Agilent or an Agilent Affiliate any Keysight
Restricted Patent that would have been licensed hereunder but for the
restriction against Keysight or its Affiliate licensing such Patent to Agilent
contained in a Third Party agreement.  Such covenant shall be with respect to
any conduct that would have otherwise been licensed hereunder.  Such covenant
shall be effective to the extent permitted by the Third Party agreement.

 

ARTICLE V

 

ADDITIONAL INTELLECTUAL PROPERTY RELATED MATTERS

 

5.1                               Assignments and Licenses.  No Party may assign
or grant a license under any of such Party’s Intellectual Property Right which
it has licensed to the other Party in Articles III or IV above, unless such
assignment or grant is made subject to the licenses granted herein.   For the
avoidance of any doubt, a non-exclusive license grant shall be deemed subject to
the licenses granted herein.

 

5.2                               Assistance By Employees.  Each Party agrees
that its employees and contractors have a continuing duty to assist the other
Party with the prosecution of, and other patent or trademark office proceedings
(e.g., reissue, reexamination, interference, inter partes review, post-grant
review, etc.) regarding, the other Party’s Patent applications, Patents.
Trademarks, and other Intellectual Property Rights (all of the foregoing,
collectively, “Administrative IP Proceedings”). Accordingly, each Party agrees
to reasonably make available to the other Party and its counsel (i) inventors
and other reasonably necessary persons employed by it for the other Party’s
reasonable needs regarding execution of documents, interviews, declarations, and
testimony, and (ii) documents, materials, and information for the other Party’s
reasonable good faith needs regarding such Administrative IP Proceedings.  Any
actual and reasonable out-of-pocket expenses associated with such assistance
shall be borne by the Party involved in the Administrative IP Proceeding,
expressly excluding the value of the time of the other Party’s personnel
(regarding which the Parties shall agree on a case by case basis with respect to
reasonable compensation).

 

5.3                               Inventor Compensation.  Each Party will be
responsible for providing inventor incentive compensation to its employees under
its own internal policies.  To the extent that a Party bases an inventor’s
incentive compensation on a Patent or a Patent application of the other Party,
the Parties will reasonably cooperate by providing to each other relevant
information about their Patents for which one or more inventors are employees of
the other Party.  To the extent that inventor compensation is specified by local
law, such as in Germany and Japan, the Parties will reasonably cooperate in
providing information to each other in order to enable each Party to calculate
inventor compensation.  No Party shall have any obligation to provide any
inventor incentive compensation to an employee of the other Party except as
required by law.  Any information provided under this Section 5.3 shall be
subject to Section 6.1.

 

11

--------------------------------------------------------------------------------


 

5.4                               No Implied Licenses.  Nothing contained in
this Agreement shall be construed as conferring any rights by implication,
estoppel or otherwise, under any Intellectual Property Rights, other than as
expressly granted in this Agreement, and all other rights under any Intellectual
Property Rights licensed to a Party or its Affiliates hereunder are expressly
reserved by the Party granting the license.  The Party receiving the license
hereunder acknowledges and agrees that the Party (or its applicable Affiliate)
granting the license is the sole and exclusive owner of the Intellectual
Property Rights so licensed.

 

5.5                               No Field Restrictions For Patent Licensing. 
Except as expressly set forth elsewhere in this Agreement, including in the
Exhibits, each Party shall be free to grant licenses of any sort under any of
its owned Keysight Patents or Agilent Patents (as the case may be) to any Third
Party without restriction as to field of use.

 

5.6                               No Obligation to Prosecute Patents.  Except as
expressly set forth elsewhere in this Agreement, including in the Exhibits, no
Party shall have any obligation to seek, perfect, or maintain any protection for
any of its Intellectual Property Rights.  Without limiting the generality of the
foregoing, except as expressly set forth elsewhere in this Agreement, including
in the Exhibits, no Party shall have any obligation to file any Patent
application, to prosecute any Patent, or secure any Patent rights or to maintain
any Patent in force.

 

5.7                               Reconciliation.  The Parties acknowledge that,
as part of the transfer of the Transferred Intellectual Property Rights, the
Transferred Licenses and the Business Technology, Agilent or its Affiliates may
inadvertently retain Technology or Intellectual Property Rights that should have
been transferred to Keysight pursuant to Article II of this Agreement, and
Keysight may inadvertently acquire Technology or Intellectual Property Rights
that should not have been transferred.  Each Party agrees to resolve such errors
using the procedures set forth in Section 5.12, Dispute Resolution.

 

5.8                               Technical Assistance.  Except as expressly set
forth elsewhere in this Agreement (including in the Exhibits), in the Separation
Agreement, or any other mutually executed agreement between the Parties, no
Party shall be required to provide the other Party with any technical assistance
or to furnish any other Party with, or obtain on their behalf, any documents,
materials or other information or Technology.

 

5.9                               Third-Party Infringement.  No Party shall have
any obligation hereunder to institute or maintain any action or suit against
Third Parties for infringement or misappropriation of any Intellectual Property
Rights in or to any Technology licensed to the other Party hereunder, or to
defend any action or suit brought by a Third Party which challenges or concerns
the validity of any of such Intellectual Property Rights or which claims that
any Technology licensed to the other Party hereunder infringes or constitutes a
misappropriation of any Intellectual Property Rights of any Third Party.  Each
Party (the “Notifying Party”) has the continuing obligation to promptly notify
the other Party in writing upon learning of a Third Party likely infringing,
misappropriating, or other violating or impairing any Intellectual Property
Rights of the other Party which are licensed to the Notifying Party under this
Agreement.  Such notification shall set forth in reasonable specificity the
identity of the suspected infringing Third Party and the nature of the suspected
infringement.  The Party to whom the Intellectual Property

 

12

--------------------------------------------------------------------------------


 

Right is licensed shall not take any steps to contact any such Third Party
without the other Party’s prior written permission, and such other Party shall
have the sole discretion to determine whether and in what manner to respond to
any such unauthorized Third-Party use and shall be exclusively entitled to any
remedies, including monetary damages, related thereto or resulting therefrom. 
In the event that the Party granting the license hereunder decides to initiate
any claim against any Third Party, the Party to whom the Intellectual Property
Right is licensed shall cooperate fully with Licensor, subject to Section 5.4.

 

5.10                        Copyright Notices.  Notwithstanding anything to the
contrary herein, as to works in which Keysight owns the copyright, to the extent
any such works contain copyright notices which indicate Agilent as the copyright
owner, Keysight may, but shall not be required, to change such notices.

 

5.11                        No Challenge to Title.  Each Party agrees that it
shall not (and shall cause its Affiliates not to), for any reason, after the
Effective Date (regardless of whether this Agreement is subsequently
terminated), either itself do or authorize any Third Party to do any of the
following anywhere in the world with respect to any Intellectual Property Rights
licensed to such Party or its Affiliates hereunder:  (a) represent to any Third
Party in any manner that it owns or has any ownership rights in such
Intellectual Property Rights; (b) apply for any registration of such
Intellectual Property Rights (including federal, state, and national
registrations); or (c) impair, dispute or contest the validity or enforceability
of the other Party’s (or any of such other Party’s Affiliates) right, title and
interest in and to such Intellectual Property Rights.

 

5.12                        Dispute Resolution.  In the event of any
controversy, dispute or claim (a “Dispute”) arising out of or relating to any
Party’s rights or obligations under this Agreement (whether arising in contract,
tort or otherwise) (including the interpretation or validity of this Agreement),
such Dispute shall be resolved in accordance with the dispute resolution process
referred to in Article VII of the Separation Agreement.

 

ARTICLE VI

 

CONFIDENTIAL INFORMATION

 

6.1                               Confidential Information.  Each Party shall
(and shall cause its Affiliates to) hold all confidential or proprietary
information licensed to it hereunder and any other confidential or proprietary
information disclosed to it or any other member of its Affiliates hereunder in
confidence in accordance with Section 6.2 of the Separation Agreement.

 

6.2                               Contract Manufacturing.  Notwithstanding
anything to the contrary herein, each Party agrees that, in exercising its
“Have-Made” rights (by Keysight, pursuant to Section 3.2, or by Agilent,
pursuant to Section 4.2), each Party may only disclose Trade Secrets or
Industrial Designs licensed from the other Party in Articles III and IV above if
it has executed a written confidentiality agreement with the Third Party
contract manufacturer with appropriate, industry standard terms, and in all
cases containing terms and conditions pertaining to the

 

13

--------------------------------------------------------------------------------


 

protection of proprietary and confidential information no less restrictive than
those set forth in Section 6.1.

 

6.3                               Source Code.   In addition to the provisions
of Section 6.2 of the Separation Agreement, Agilent shall maintain the
confidentiality all information and documents related to all Licensed Keysight
Source Code and Keysight shall maintain the confidentiality of all information
and documents related to all Licensed Agilent Source Code until the expiration
of any copyright therein.  Each Party shall use the same degree of care as it
uses to protect its own proprietary source code, but in any case no less than a
reasonable degree of care, to prevent unauthorized use, dissemination or
publication of the source code.  Any Third Party disclosure necessary to make
commercial use of the source code shall be made only under a confidentiality
agreement with terms no less restrictive than those of this Article VI.   Source
code shall cease to qualify as confidential information if it (a) becomes
publicly available without breach of this Agreement, or (b) is obtained by the
licensed party from a Third Party lawfully in possession of the source code and
which provides the source code without breach of any duty of confidentiality
owed directly or indirectly to the source code owner (either Agilent and/or
Keysight, as may be applicable).  Notwithstanding the provisions of this
Section 6.3, each Party may disclose the other Party’s source code if required
by law, regulation, or court order provided that the Party seeking to disclose
provides notice and a reasonable opportunity to object to, limit, or condition
the disclosure (e.g., to limit the disclosure to the minimum necessary to comply
with the law, regulation, or court order and for the disclosure to be made under
protective order or other order of confidentiality).

 

6.4                               Trade Secrets.  In addition to the provisions
of Section 6.2 of the Separation Agreement, Agilent shall maintain the
confidentiality of the Transferred Trade Secrets and the Common Infrastructure
Trade Secrets, and Keysight shall maintain the confidentiality of the Trade
Secrets licensed under Section 3.1(f), above, and of the Common Infrastructure
Trade Secrets.  Each Party shall use the same degree of care as it uses to
protect its own trade secrets, but in any case no less than a reasonable degree
of care, to prevent unauthorized use, dissemination or publication of the trade
secrets.  Any Third Party disclosure necessary to exploit the trade secrets
shall be made only under a confidentiality agreement with terms no less
restrictive than those of this Article VI.  Trade secrets shall cease to qualify
as confidential information if it (a) becomes publicly available without breach
of this Agreement, or (b) is obtained from a Third Party lawfully in possession
of the trade secret and which provides the trade secret without breach of any
duty of confidentiality owed directly or indirectly to the trade secret owner
(either Agilent and/or Keysight, as may be applicable).  Notwithstanding the
provisions of this Section 6.4, each Party may disclose the other Party’s trade
secret information if required by law, regulation, or court order provided that
the Party seeking to disclose provides notice and a reasonable opportunity to
object to, limit, or condition the disclosure (e.g., to limit the disclosure to
the minimum necessary to comply with the law, regulation, or court order and for
the disclosure to be made under protective order or other order of
confidentiality).

 

14

--------------------------------------------------------------------------------


 

ARTICLE VII

 

LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

 

7.1                               Limitation of Liability.  IN NO EVENT SHALL
ANY PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER
CAUSED AND BASED ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN
ANY WAY OUT OF THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING SHALL NOT, HOWEVER, LIMIT THE
DAMAGES AVAILABLE TO A PARTY FOR (A) INFRINGEMENT OR MISAPPROPRIATION OF ITS
INTELLECTUAL PROPERTY RIGHTS BY ANOTHER PARTY OR (B) BREACHES OF ARTICLE VI.

 

7.2                               Warranties Disclaimer.  Except as otherwise
set forth herein, (a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL
PROPERTY RIGHTS, TECHNOLOGY, INFORMATION, AND PROPRIETARY RIGHTS TRANSFERRED,
ASSIGNED, LICENSED, OR GRANTED HEREUNDER ARE TRANSFERRED, ASSIGNED, LICENSED,
AND GRANTED WITHOUT ANY WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR
STATUTORY, WITH RESPECT THERETO, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
ENFORCEABILITY OR NON-INFRINGEMENT, (b) no Party makes any warranty or
representation that any manufacture, use, importation, offer for sale or sale of
any product or service will be free from infringement or misappropriation of any
Patent or other Intellectual Property Right of any Third Party, (c) Agilent
makes no warranty or representation as to the validity and/or scope of any
Agilent Patent or any of the Transferred Patents, and (d) Keysight makes no
warranty or representation as to the validity and/or scope of any Keysight
Patent.

 

ARTICLE VIII

 

TRANSFERABILITY AND ASSIGNMENT

 

8.1                               No Assignment Or Transfer Without Consent. 
Except as otherwise provided in this Article VIII, no Party may assign or
transfer any of the Intellectual Property Rights licenses granted pursuant to
this Agreement, nor this Agreement as a whole, whether by operation of law or
otherwise, without the prior written consent of the non-transferring Party.  The
non-transferring Party may, in its sole and absolute discretion, grant or
withhold such consent.  Any purported assignment or transfer without such
consent shall be void and of no effect.  Unless otherwise agreed in connection
with consent to an assignment or transfer, no assignment or transfer made
pursuant to this Section 8.1 shall release the transferring Party from any of
its rights, responsibilities, duties, obligations, and liabilities under this
Agreement.  For the avoidance of doubt, Section 8.2, rather than this
Section 8.1, shall apply to any assignment, transfer or sublicensing of the
Intellectual Property licenses granted pursuant to this Agreement, or this
Agreement as a whole, in connection with a Change Of Control.

 

15

--------------------------------------------------------------------------------


 

8.2                               Change Of Control. In the event of a Change of
Control of a Party (or any of its respective Subsidiaries or Affiliates),
neither this Agreement as a whole nor any of the Intellectual Property Rights or
licenses or sublicenses granted pursuant to this Agreement may be assigned,
transferred, licensed, or sublicensed, whether expressly, by operation of law,
or otherwise, to a Third Party in connection with that Change of Control without
first obtaining the prior written consent of the other (non-transferring)
Party.  The non-transferring Party may not unreasonably withhold its consent.  
Any purported assignment or transfer without such consent shall be void and of
no effect.

 

8.3                               Sale of Part of the Business.

 

(a)                                 If any Party (the “Transferring Party”),
after the Effective Date either (i) transfers, disposes of or otherwise divests
a going business (but not all or substantially all of such Party’s business or
assets) and such transfer includes at least one (1) marketable product and
tangible assets having a net value of at least twenty-five million U.S. dollars
($25,000,000) to a Third Party and (ii) assigns, sublicenses or transfers any of
the Intellectual Property Rights licenses granted pursuant to this Agreement to
a Third Party, in any case other than in connection with a Change of Control
(the Third Party in any of the foregoing transactions referred to as the
“Transferee” and any such transaction referred to as the “Transfer”), then, upon
the joint written request of the Transferring Party and the Transferee to the
other Party (the “Non-Transferring Party”) not later than sixty (60) days
following the closing of the Transfer, the Non-Transferring Party shall grant a
royalty-free license to the Transferee under the same terms as the license
granted to the Transferring Party under this Agreement subject to all of the
following conditions and restrictions:

 

(i)                                     the effective date of such license shall
be the closing date of the Transfer;

 

(ii)                                  the products, services and processes of
the Transferee that are subject to such license shall be limited to the
products, services and processes that are commercially released or for which
substantial steps have been taken to commercialize as of the closing date of the
Transfer by the Transferring Party, and for new extensions and versions of such
products, services and processes;

 

(iii)                               the Intellectual Property Rights of the
Non-Transferring Party that are subject to the license to be granted to the
Transferee shall be limited to Intellectual Property Rights licensed to the
Transferring Party pursuant to Articles III or IV above, as the case may be; and

 

(iv)                              the license to the Transferee shall terminate
in the event that during the term of the license the Transferee (A) becomes
engaged with the Non-Transferring Party in litigation, arbitration or other
formal dispute resolution proceedings involving assertion of infringement,
misappropriation, or other violation or impairment of Intellectual Property
Rights (pending in any court, tribunal, or administrative agency or before any
appointed or agreed upon arbitrator in any jurisdiction worldwide) (any of the
foregoing proceedings referred to as “Formal IP Proceedings”) or (B)(1) makes a
written allegation of infringement,

 

16

--------------------------------------------------------------------------------


 

misappropriation, or other violation or impairment of Intellectual Property
Rights against the Non-Transferring Party, (2) makes a written request that the
Non-Transferring Party license or otherwise offer to the Non-Transferring Party
a license to Intellectual Property Rights in connection with an allegation of
infringement, misappropriation, or other violation or impairment of Intellectual
Property Rights, or (3) engages in discussions or negotiations with the
Non-Transferring Party for the settlement or compromise of any actual or alleged
infringement, misappropriation, or other violation or impairment of Intellectual
Property Rights (any of the foregoing in (1), (2) and (3) referred to as
“Informal IP Discussions”), in each case involving Intellectual Property Rights
under which the Transferee has ownership or control without any ongoing
obligation to pay royalties or other consideration to Third Parties.

 

(b)                                 Notwithstanding anything to the contrary
herein, the Non-Transferring Party, shall have no obligation to enter into a
license with any Transferee under this Section 8.3 in the event that (i) at the
time that the Transferring Party and Transferee make a joint request for a
license from the Non-Transferring Party pursuant to this Section 8.3, the
Non-Transferring Party and the Transferee are engaged in Formal IP Proceedings
or (ii) at any time in the twelve (12) months prior to the date of the joint
request that the Transferee has engaged in Informal IP Discussions with the
Non-Transferring Party, in each case involving Intellectual Property Rights
under which the Transferee has ownership or control without any ongoing
obligation to pay royalties or other consideration to Third Parties.

 

(c)                                  There shall be no more than eight
(8) license granted to a Transferee pursuant to this Section 8.3 as a result of
a request by Seller and its Affiliates on the one hand, and Buyer and its
Affiliates on the other hand, as the Transferring Party; provided, however, that
if the Transferring Party elects to relinquish its license under this Agreement
in the field of use covered by the license granted by a Non-Transferring Party
to the Transferee under this Section 8.3, then the license to the Transferee
shall not count toward the above limit.  In making such election, the
Transferring Party shall promptly notify the Non-Transferring Party, and the
Transferring Party and the Non-Transferring Party shall enter into a written
amendment to this Agreement to reflect the relinquishment of its license in that
field of use.

 

ARTICLE IX

 

REVOCATION AND TERMINATION OF LICENSE RIGHTS

 

9.1                               Revocation of License for Breach.  Either
Party may revoke any licensed Intellectual Property Right, in the event of a
material breach of this Agreement by the other Party (or any Affiliate of the
other Party) with respect to such licensed Intellectual Property Right if such
breach is not cured within ninety (90) days following the breaching Party’s
receipt of written notice of such breach from the non-breaching Party. 
Notwithstanding anything in this Agreement to the contrary, upon any revocation
of a licensed Intellectual Property Right pursuant to this Section 9.1, all
other rights and licenses granted under this Agreement that are in effect at the
time of such revocation shall survive and remain in full force and effect.

 

17

--------------------------------------------------------------------------------


 

9.2                               Termination by Licensee.  A Party may
terminate any license granted to it (or any of its Affiliates) hereunder as to
any Intellectual Property Right licensed to it (or any of its Affiliates)
hereunder by written notice of such termination to the other Party. 
Notwithstanding anything in this Agreement to the contrary, upon any termination
of the license to any Intellectual Property Right pursuant to this Section 9.2,
all other rights and licenses granted under this Agreement that are in effect at
the time of such termination shall survive and remain in full force and effect.

 

9.3                               Effect of Revocation or Termination;
Survival.  Upon the revocation or termination of a licensed Intellectual
Property Right, the Party receiving the license hereunder shall not have any
rights whatsoever to use such Intellectual Property Right subsequent to the date
of such revocation or termination and shall (and shall cause each of its
Affiliates to) immediately cease using such Intellectual Property Right. 
Notwithstanding anything in this Agreement to the contrary, Section 5.5,
Article VI, Article VII, this Section 9.3 and Article X shall survive any
termination of this Agreement in whole or in part.

 

ARTICLE X

 

10.1 MISCELLANEOUS.   Article VIII of the Separation Agreement is hereby
incorporated into this Agreement by this reference.

 

[SIGNATURE PAGES FOLLOW]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Matters
Agreement to be duly executed as of the Effective Date.

 

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Sheila Barr Robertson

 

 

 

Sheila Barr Robertson

 

 

 

Senior Vice Presdient, Corporate Development and Strategy

 

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald S. Nersesian

 

 

 

Ronald S. Nersesian

 

 

 

President and Chief Executive Officer

 

[Signature Page to Intellectual Property Matters Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definitions

 

The following terms, as used in this Agreement, have the following meanings:

 

“Affiliate” means an entity that, as of the Distribution Date (except where
expressly provided otherwise elsewhere in this Agreement), meets the definition
of “Affiliate” set forth in the Separation Agreement.

 

“Agilent Commercial Software” means software products commercially released by
Agilent or its Affiliates and listed on an Agilent CPL as of the Effective Date,
or (if applicable) that has been released by Agilent or any of its Affiliates to
Third Parties for beta testing as of the Effective Date.

 

“Agilent Field” means the design, development, research, manufacture, supply,
distribution, sale (directly or through third parties), support (including
consulting, repair, upgrade, calibration and other services), and maintenance
(including the supply of components (including integrated circuits,
subassemblies, accessories, parts, or software (including firmware, programs and
applications)) of any products that are:  (a) within the Agilent Primary Field;
or (b) within the Overlap Field; or (c) outside of the Keysight Primary Field. 
For the avoidance of doubt, the Agilent Field excludes any products that are
within the Keysight Primary Field unless those products are within the Agilent
Primary Field or Overlap Field.

 

“Agilent Future Products and Services” mean new products and services that, as
of the Effective Date, Agilent or an Agilent Affiliate has a business plan to
bring to market before November 1, 2017, provided that such new products and
services would not be a reasonable extension of 1) Agilent Products listed on
Agilent’s published corporate price list as of the Effective Date; or of 2)
Agilent Legacy Products.

 

“Agilent Labs Projects” means projects underway before the Effective Date within
the central laboratories of Agilent’s Life Sciences and Diagnostics Group or
Agilent’s Chemical Analysis Group, that, as of the Effective Date are expected
to result in new products and services being brought to market before
November 1, 2019, provided that such new products and services would not be
reasonable extensions of 1) Agilent Products listed on Agilent’s published
corporate price list as of the Effective Date; or of 2) Agilent Legacy Products.

 

“Agilent Legacy Products” means products which 1) are not on Agilent’s or
Keysight’s published corporate price list as of the Effective Date; 2) were at
one time sold by Agilent, or a predecessor-in-interest, and 3) will be supported
by Agilent after the Effective Date, including, but not limited to, providing
warranty support or meeting contractual support obligations.

 

“Agilent Patents” means every Patent other than design patents or the
Transferred Patents, with a First Effective Filing Date prior to the first
anniversary of the Distribution Date that is (i) owned by Agilent or any of its
Affiliates as of or after the Distribution Date, or for which (ii) Agilent or
any of its Affiliates has the right as of or after the Distribution Date under
such Patent to grant licenses to Keysight of the scope granted by Agilent to
Keysight in Section 3.1 of this Agreement without the payment of royalties or
other consideration to any Third

 

A-1

--------------------------------------------------------------------------------


 

Parties (excluding employees of Agilent or its Affiliates) provided, however,
that no Patent shall be considered an Agilent Patent if it is an Agilent
Restricted Patent.

 

“Agilent Primary Field” means: 1) products and services listed on Agilent’s
published corporate price list as of the Effective Date;  2) Agilent Future
Products and Services which are either actually sold by Agilent before
November 1, 2017 or during a Development Extension, if granted by Keysight, or
listed for sale on Agilent’s published corporate price list before November 1,
2017 or during a Development Extension, if granted by Keysight; 3) Agilent’s new
products and services which are both: a) developed from an Agilent Labs Project,
and b) either actually sold by Agilent before November 1, 2019 or during a
Development Extension, if granted by Keysight, or listed for sale on Agilent’s
published corporate price list before November 1, 2019 or during a Development
Extension, if granted by Keysight;  4) Agilent Legacy Products; and 5)
reasonable extensions of the all of the foregoing items within this definition.

 

“Agilent Products” means all products and services of the businesses in which
Agilent or any of its Affiliates is now or hereafter engaged, including the
business of making (but not having made) Third Party products for Third Parties
when Agilent or any of its Affiliates is acting as a contract manufacturer or
foundry for such Third Parties.  The term Agilent Products includes the
Technology embodied in and/or used to manufacture or deliver the products and
services referred to in the preceding sentence as well as marketing and other
collateral materials related thereto.

 

“Agilent Restricted Patent” means any Patent under which Agilent is restricted
from granting a license to Keysight pursuant to an agreement with a Third Party.

 

“Business Technology” means all Technology used in designing, developing,
manufacturing, selling, providing or supporting products and services of the
Keysight Business as they exist as of the Effective Date.

 

“Change of Control” means with respect to a Party, a transaction in which any of
the following occurs, whether directly or indirectly:  (a) a Third Party
acquires all or substantially all of such Party’s assets; or (b) a Third Party
acquires greater than fifty percent (50%) ownership interest, direct or
indirect, in the outstanding shares or stock entitled to vote for the election
of directors of such Party, or (c) a Third Party otherwise acquires the ability
to control or direct the management, policies, or affairs of such Party.

 

“CPL” means a Party’s published corporate price list as of the Effective Date. 
Without limiting the foregoing, references to the Keysight CPL shall be deemed
to include products listed in the Agilent CPL that the parties intend to
transfer to Keysight as part of the Keysight Business, and references to the
Agilent CPL shall be deemed to exclude any such products to the extent that such
transfer is intended by the parties to be exclusive.

 

“Common Heritage Copyrights” means copyrights that are owned by Agilent or its
Affiliates as of the Effective Date in works that relate to the common heritage
of Agilent and Keysight including back to the formation of Hewlett-Packard Co.
or to the common infrastructure of Agilent and the Keysight Business as of the
Effective Date.

 

A-2

--------------------------------------------------------------------------------


 

“Common Infrastructure Copyrights” means copyrights that relate to the common
infrastructure of Agilent and the Keysight Business as of the Effective Date,
including, for example, Agilent corporate policies, manuals, and employee
training materials.

 

“Common Infrastructure Trade Secrets” means trade secrets that relate to the
common infrastructure of Agilent and the Keysight Business as of the Effective
Date.

 

“Development Extension” means an extension of the period related to the portion
of a party’s Primary Field relating to the sale or listing on the corporate
price list of future products and services.  A party seeking a Development
Extension must make a request to the other party in writing.  Such request must
be made before the expiration of the initial term and must provide a detailed
description of the future product or service and the duration of the requested
extension.  The party receiving a request for a Development Extension must
review in good faith and reply within thirty (30) days of receiving the
request.  Failure to reply will be deemed approval of the request.

 

“Distribution Date” means Distribution Date as defined in the Separation
Agreement.

 

“First Effective Filing Date” means the earliest effective filing date in the
particular country for any Patent or any Patent application.  By way of example,
it is understood that the First Effective Filing Date for a United States Patent
is the earlier of (a) the actual filing date of the application which issued
into the Patent or (b) the priority date under 35 U.S.C. §119 or §120 for such
Patent.

 

“Improvement” to any Intellectual Property Right or Technology means (a) with
respect to Copyrights, any modifications, derivative works and translations of
works of authorship in any medium, (b) with respect to Database Rights, any
database that is created by extraction or re-utilization of another database,
and (c) with respect to Technology, any improvement or modification to the Trade
Secrets, Industrial Designs and Mask Works that cover or are otherwise
incorporated into Technology.

 

“Intellectual Property Rights” or “IPR” means the rights associated with the
following anywhere in the world:  (a) patents and utility models, and
applications therefore (including any continuations, continuations-in-part,
divisionals, reissues, renewals, extensions or modifications for any of the
foregoing) (“Patents”); (b) trade secrets and all other rights in or to
confidential business or technical information (“Trade Secrets”);
(c) copyrights, copyright registrations and applications therefore, moral rights
and all other rights corresponding to the foregoing (“Copyrights”); (d) uniform
resource locators and registered internet domain names (“Internet Properties”);
(e) industrial design rights and any registrations and applications therefore
(“Industrial Designs”); (f) databases and data collections (including knowledge
databases, customer lists and customer databases) under the laws of any
jurisdiction, whether registered or unregistered, and any applications for
registration therefor (“Database Rights”); (g) mask works, and mask work
registrations and applications therefor (“Mask Work Rights”); (h) trademarks and
service marks, whether registered or unregistered, and the goodwill appurtenant
to each of the foregoing (“Trademarks”); and (i) any similar, corresponding or
equivalent rights to any of the foregoing.  Intellectual Property Rights
specifically excludes contractual rights (including license

 

A-3

--------------------------------------------------------------------------------


 

grants from Third Parties) and also excludes the tangible embodiment of any of
the foregoing in subsections (a) – (i).

 

“Keysight Business” has the meaning set forth in the Separation Agreement.

 

“Keysight Commercial Software” means software products commercially released by
Keysight or its Affiliates and listed on a Keysight CPL as of the Effective
Date, or (if applicable) that has been released by Keysight or any of its
Affiliates to Third Parties for beta testing as of the Effective Date.

 

“Keysight Field” means the design, development, research, manufacture, supply,
distribution, sale (directly or through third parties), support (including
consulting, repair, upgrade, calibration and other services), and maintenance
(including the supply of components (including integrated circuits,
subassemblies, accessories, parts, or software (including firmware, programs and
applications)) of any products that are: (a) within the Keysight Primary Field;
or (b) within the Overlap Field; or (c) outside of the Agilent Primary Field. 
For the avoidance of doubt, the Keysight Field excludes any products that are
within the Agilent Primary Field unless those products are within the Keysight
Primary Field or Overlap Field.

 

“Keysight Future Products and Services” mean new products and services that, as
of the Effective Date, Keysight or a Keysight Affiliate has a business plan to
bring to market before November 1, 2017, provided that such new products and
services would not be a reasonable extension of 1) Keysight Products listed on
Keysight’s published corporate price list as of the Effective Date; or of 2)
Keysight Legacy Products.

 

“Keysight Legacy Products” means products which 1) are not on Keysight’s or
Agilent’s published corporate price list as of the Effective Date; 2) were at
one time sold by Agilent, or a predecessor-in-interest, and 3) will be supported
by Keysight after the Effective Date including, but not limited to, providing
warranty support or meeting contractual support obligations.

 

“Keysight Patents” means (a) the Transferred Patents, and (b) every other Patent
other than design patents, with a First Effective Filing Date prior to the first
anniversary of the Distribution Date which is (i) owned by Keysight or any
Keysight Affiliate as of or after the Distribution Date, or for which
(ii) Keysight or any Keysight Affiliate has the right as of or after the
Distribution Date under such Patent to grant licenses to Agilent of the scope
granted by Keysight to Agilent in Article IV of this Agreement without the
payment of royalties or other consideration to any Third Parties (excluding
employees of Keysight or its Affiliates); provided, however, that no Patent
shall be considered a Keysight Patent if it is a Keysight Restricted Patent.

 

“Keysight Primary Field” means: 1) products and services listed on Keysight’s
corporate price list as of the Effective Date; 2) Keysight Future Products and
Services which are either actually sold by Keysight before November 1, 2017 or
during a Development Extension, if granted by Agilent, or listed for sale on
Keysight’s published corporate price list before November 1, 2017 or during a
Development Extension, if granted by Agilent;  3) Keysight Legacy Products; and
4) reasonable extensions of the all of the foregoing items within this
definition.

 

A-4

--------------------------------------------------------------------------------


 

“Keysight Products” means all products and services of the businesses in which
Keysight or any of its Affiliates is now or hereafter engaged, including the
business of making (but not having made) Third Party products for Third Parties
when Keysight or any Keysight Affiliates is acting as a contract manufacturer or
foundry for such Third Parties.  The term Keysight Products includes the
Technology embodied in and/or used to manufacture or deliver the products and
services referred to in the preceding sentence as well as marketing and other
collateral materials related thereto.

 

“Keysight Restricted Patent” means any Patent under which Keysight is restricted
from granting a license to Agilent pursuant to an agreement with a Third Party.

 

“Licensed Agilent IPR” means (a) the Agilent Patents and (b) all Intellectual
Property Rights other than Patents and Trademarks (i) which are owned by Agilent
or an Agilent Affiliate as of the Distribution Date or (ii) for which Agilent or
any Agilent Affiliate has as of the Distribution Date the right to grant
licenses to Keysight of the scope granted by Agilent to Keysight in the
corresponding sections of Article III without the payment of royalties or other
consideration to any Third Parties (excluding employees of Agilent or its
Affiliates); provided, however, that no Intellectual Property Right shall be
considered Licensed Agilent IPR if Agilent is restricted from granting Keysight
a license under any such Intellectual Property Right pursuant to an agreement
with a Third Party.

 

“Licensed Agilent Source Code” means source code versions of Agilent software
included in Licensed Agilent IPR.

 

“Licensed Keysight IPR” means Transferred Intellectual property rights,
including: (a) the Keysight Patents and (b) all Intellectual Property Rights
other than Patents and Trademarks (i) which are owned by Keysight or a Keysight
Affiliate as of the Distribution Date or (ii) for which Keysight or any Keysight
Affiliate has the right as of the Distribution Date to grant licenses to Agilent
of the scope granted by Keysight to Agilent in the corresponding sections of
Article IV without the payment of royalties or other consideration to any Third
Parties (excluding employees of Keysight, or any Keysight Affiliates); provided,
however, that no Intellectual Property Right shall be considered Licensed
Keysight IPR if Keysight is restricted from granting Agilent a license under any
such Intellectual Property Right pursuant to an agreement with a Third Party.

 

“Licensed Keysight Source Code” means source code versions of Keysight software
included in Licensed Keysight IPR.

 

“Overlap Field” means products, components, or services relating to microscopy
(including, but not limited to optical, scanning electron and Atomic Force).

 

“Party’s Primary Field” means the Agilent Primary Field or the Keysight Primary
Field as the case may be.

 

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

 

A-5

--------------------------------------------------------------------------------


 

“Technology” means tangible embodiments, whether in electronic, written or other
media, of copyrightable works, technology, including designs, design and
manufacturing documentation (such as bill of materials, build instructions and
test reports), sales documentation (such as marketing materials, installation
manuals, service manuals, user manuals) schematics, algorithms, routines,
software, databases, lab notebooks, development and lab equipment, processes,
prototypes and devices.  Technology does not include Intellectual Property
Rights, including any Intellectual Property Rights in any of the foregoing.

 

“Third Party” means any Person other than a Party.

 

“Transferred Copyrights” means copyright in and to the Business Technology,
whether registered or unregistered, that are owned by Agilent or by an Agilent
Affiliate as of the Effective Date and that are primarily used in the Keysight
Business, specifically including the Copyrights (if any) listed in Exhibit D. 
For the avoidance of doubt, Transferred copyrights do not include 1) copyrights
in Agilent Commercial Software; 2) copyrights in works that are used exclusively
in or relate exclusively to Agilent Products; or 3) Common Heritage Copyrights.

 

“Transferred Database Rights” means database right in and to the Business
Technology that are owned by Agilent or by an Agilent Affiliate as of the
Effective Date and that are primarily used in the Keysight Business including
the Database Rights (if any) listed in Exhibit D.

 

“Transferred Industrial Designs” means industrial design right in and to the
Business Technology that are owned by Agilent or by an Agilent Affiliate as of
the Effective Date and that are primarily used in the Keysight Business
including the Industrial Designs (if any) listed in Exhibit D.

 

“Transferred Intellectual Property Rights” means (a) the Transferred Patents,
(b) the Transferred Copyrights, (c) the Transferred Internet Properties, (d) the
Transferred Industrial Designs, (e) The Transferred Database Rights,(f) the
Transferred Mask Work Rights, (g) the Transferred Trade Secrets, and (h) the
Transferred Trademarks.

 

“Transferred Internet Properties” means internet properties (including domain
names) that are owned by Agilent or by an Agilent Affiliate as of the Effective
Date and that are listed in Exhibit D.

 

“Transferred Licenses” means the agreements between Agilent or its Affiliates
and a Third Party that provide a license to Intellectual Property Rights and
that are primarily used in the Keysight Business or license Transferred
Intellectual Property Rights.

 

“Transferred Mask Work Rights” means mask work rights, whether registered or
unregistered, in and to the Business Technology that are owned by Agilent or by
an Agilent Affiliate as of the Effective Date and that are primarily used by the
Keysight Business, specifically including the Mask Work Rights (if any) listed
in Exhibit D.  For the avoidance of doubt, Transferred Mask Work Rights do not
include any mask work rights that are used exclusively in or relate exclusively
to Agilent Products.

 

A-6

--------------------------------------------------------------------------------


 

“Transferred Patents” means the Patents identified on Exhibit C hereto which
shall include any related Patent applications, continuations,
continuations-in-part, divisionals, reissues, renewals, extensions or
modifications for any of the foregoing.

 

“Transferred Trade Secrets” means the trade secrets known to the Parties that
are owned by Agilent or by an Agilent Affiliate as of the Effective Date and
that are primarily used by the Keysight Business, specifically including the
Trade Secrets listed in Exhibit D.  For the avoidance of any doubt Transferred
Trade Secrets do not include: 1) any trade secrets that are used exclusively in
or relate exclusively to Agilent Products or 2) Common Infrastructure Trade
Secrets.

 

“Transferred Trademarks” means all trademarks, registered or unregistered,
including common law marks, trade names, business name, designs, logos, and
trade dress, which prior to the Effective Date were used solely with regard to
Keysight Products, specifically including but not limited to those trademarks
identified on Exhibit D hereto, EXCEPT for trademarks containing “Agilent,” or
“Agilent Technologies” or any transliteration or translation thereof; any
version of the “Spark” logo; or the “Agilent Signature”; all of which are and
shall remain own by Agilent.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Composite Intellectual Property Assignment Agreements

 

--------------------------------------------------------------------------------


 

EXHIBIT B1

 

Patent Assignment Agreement

 

This Patent Assignment is effective as of the 1st day of August, 2014
(“Effective Date”), between Agilent Technologies, Inc. a corporation
incorporated under the laws of Delaware (“Assignor”), and Keysight
Technologies, Inc., a corporation organized under the laws of Delaware
(“Assignee”).

 

WHEREAS, pursuant to the Intellectual Property Matters Agreement dated as of
August 1, 2014 between Assignor and Assignee (the “IP Matters Agreement”),
Assignor agreed to assign or cause to be assigned to Assignee all of Assignor’s
right, title and interest in and to certain patent rights.

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between the parties as
follows:

 

Capitalized terms used in this Patent Assignment Agreement which are not
otherwise defined herein shall have the meanings set forth in the IP Matters
Agreement.

 

1.                                Assignor hereby grants, conveys and assigns to
Assignee, by execution hereof, the Patents listed on Schedule A hereto (the
“Assigned Patents”).

 

2.                                Assignor further grants, conveys and assigns
to Assignee all its right, title and interest in and to any and all proceeds,
causes of action and rights of recovery for past and future infringement or
misappropriation of any of the Assigned Patents.

 

3.                                Assignor further grants, conveys and assigns
to Assignee all its right, title and interest in and to any and all rights of
Assignor to obtain reissues, re-examinations, continuations,
continuations-in-part, divisions, extensions or other legal protections arising
solely from the Assigned Patents that are or may be secured in any relevant
jurisdiction anywhere in the world, including but not limited to the United
States, its territories and possessions, now or hereinafter in effect.

 

4.                                The Assigned Patents are conveyed subject to
any and all licenses, permissions, consents or other rights that may have been
granted by Assignor or its predecessors-in-interest with respect thereto prior
to the Effective Date.

 

5.                                This Patent Assignment Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together constitute one and the same original.

 

[SIGNATURE PAGE FOLLOWS]

 

B1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Patent Assignment Agreement
to be duly executed and delivered as of the Effective Date.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

Michael Tang

 

 

 

Vice President

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

 

 

Jeffrey K. Li

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

B1-2

--------------------------------------------------------------------------------


 

SCHEDULE A

Assigned Patents

 

The Assigned Patents, subject to the terms and conditions of this Agreement, are
those assocated with the following Agilent patent families:

 

190579

10010745

10020825

10030979

10040644

190596

10010816

10020851

10030985

10040670

191257

10010835

10020880

10031023

10040678

191528

10010869

10020917

10031048

10040679

191610

10010880

10020981

10031075

10040748

490051

10010980

10021061

10031166

10040886

10001804

10011095

10021089

10031220

10040907

10001940

10011122

10021092

10031229

10040927

10002352

10011125

10021116

10031230

10040959

10003329

10011162

10021119

10031276

10041015

10003336

10011201

10021216

10031298

10041025

10003342

10011219

10021250

10031301

10041043

10003680

10011269

10021270

10031315

10041052

10003845

10011298

10030041

10031355

10041057

10003879

10011300

10030042

10031555

10041086

10003880

10011302

10030056

10031556

10041127

10003976

10011338

10030059

10031564

10041143

10004017

10011355

10030061

10040010

10041158

10004048

10011387

10030094

10040025

10041159

10004095

10020043

10030114

10040032

10041239

10004195

10020076

10030186

10040033

10041240

10004221

10020111

10030268

10040054

10041242

10004222

10020154

10030335

10040055

10041244

10004384

10020205

10030362

10040070

10041248

10004402

10020206

10030379

10040101

10041249

10010023

10020245

10030469

10040152

10041253

10010048

10020278

10030523

10040173

10041307

10010051

10020340

10030530

10040181

10041313

10010090

10020389

10030543

10040210

10041314

10010274

10020417

10030610

10040292

10041315

10010323

10020454

10030611

10040321

10041316

10010334

10020524

10030612

10040352

10041325

10010400

10020532

10030724

10040476

10041328

10010403

10020610

10030762

10040481

10041329

10010493

10020611

10030838

10040492

10041333

10010512

10020668

10030882

10040511

10041348

10010591

10020681

10030906

10040536

10041371

10010657

10020693

10030919

10040569

10041382

10010689

10020725

10030972

10040580

10041390

10010709

10020819

10030978

10040581

10041470

 

B1-3

--------------------------------------------------------------------------------


 

10041504

10051506

10060349

10070124

1093738

10041556

10051635

10060353

10070146

1093804

10041568

10051689

10060354

10070147

1093811

10041598

10051691

10060356

10070162

1093854

10041666

10051694

10060358

10070176

1094280

10041675

10051738

10060360

10070192

1094336

10041676

10051739

10060365

10070194

1094401

10050020

10051740

10060366

10070219

1094470

10050034

10051743

10060368

10070220

1094576

10050041

10060031

10060374

10070239

1094643

10050124

10060044

10060412

10070251

1094669

10050125

10060051

10060426

10070262

1094725

10050132

10060059

10060448

10070265

1094750

10050137

10060075

10060449

10070276

1094752

10050156

10060101

10060459

10070290

1094769

10050196

10060122

10060463

10070292

1094855

10050203

10060135

10060491

10070328

1094862

10050204

10060138

10060493

10070329

1094892

10050214

10060146

10060501

10070330

1094956

10050216

10060157

10060521

10070331

1094957

10050388

10060158

10060545

10070448

1094958

10050450

10060160

10060577

10070531

1094961

10050515

10060174

10060637

10070632

10950612

10050516

10060175

10060640

10070633

10950679

10050517

10060185

10060642

10070701

10950745

10050518

10060186

10060644

10070702

10950804

10050557

10060190

10060653

10070709

10950818

10050572

10060191

10060660

10070726

10950855

10050573

10060202

10060666

10070727

10950881

10050827

10060205

10060669

10070752

10950983

10050859

10060298

10060688

10070760

10951149

10050866

10060301

10060699

10070764

10951180

10050942

10060302

10060700

10080004

10951224

10050995

10060303

10060701

1092062

10951228

10050997

10060304

10060717

1092251

10960204

10051012

10060305

10060762

1092286

10960205

10051175

10060311

10060767

1092537

10960463

10051278

10060322

10070027

1092728

10960472

10051348

10060324

10070036

1093029

10960572

10051349

10060332

10070050

1093349

10960581

10051358

10060341

10070076

1093451

10960700

10051390

10060342

10070091

1093492

10960967

10051391

10060343

10070097

1093573

10960975

10051400

10060344

10070107

1093609

10961057

10051435

10060346

10070112

1093674

10961060

10051439

10060347

10070115

1093714

10961061

 

B1-4

--------------------------------------------------------------------------------


 

10961063

10991077

20080333

20090227

20100245

10961131

10991088

20080338

20090242

20100263

10961156

10991315

20080345

20090293

20104183

10961161

10991384

20080346

20090299

20104184

10961221

10991497

20080353

20090300

20110004

10961281

10991652

20080412

20090301

20110008

10961334

10992455

20080546

20090316

20110011

10961374

10992580

20080570

20090348

20110012

10961375

10992632

20080573

20090376

20110053

10961394

10992787

20080579

20100023

20110056

10970169

20003003

20080580

20100037

20110063

10970368

20010438

20080589

20100038

20110074

10970623

20010440

20080590

20100039

20110084

10970629

20010490

20080594

20100040

20110094

10970754

20010575

20080599

20100041

20110095

10970859

20010577

20080600

20100043

20110119

10971126

20010625

20080605

20100047

20110140

10971436

20010698

20081033

20100048

20110147

10971781

20011286

20081159

20100056

20110158

10971961

20011450

20081160

20100057

20110178

10971963

20020366

20081163

20100058

20110180

10971974

20020480

20081169

20100059

20110189

10980009

20020534

20081171

20100063

20110192

10980010

20020565

20081200

20100064

20110193

10980085

20020728

20081215

20100065

20110199

10980102

20031035

20081238

20100093

20110200

10980244

20040623

20081252

20100117

20110214

10980262

20050068

20081260

20100118

20110221

10980306

20051342

20081275

20100136

20110228

10980345

20060292

20081283

20100138

20110255

10980630

20060707

20081302

20100141

20110258

10980908

20070059

20081322

20100159

20110281

10981286

20070751

20081330

20100160

20110299

10981397

20080011

20081346

20100175

20110304

10981436

20080012

20081350

20100180

20110308

10981471

20080123

20090009

20100181

20110319

10982159

20080139

20090011

20100185

20110337

10982344

20080142

20090044

20100186

20110339

10990135

20080144

20090096

20100191

20110351

10990287

20080181

20090144

20100207

20110361

10990370

20080222

20090173

20100209

20110362

10990531

20080253

20090191

20100218

20110363

10990545

20080255

20090204

20100220

20110370

10990602

20080294

20090211

20100221

20110371

10991074

20080297

20090219

20100228

20120018

10991075

20080312

20090222

20100235

20120024

 

B1-5

--------------------------------------------------------------------------------


 

20120026

20130019

20140069

30070305

40070043

20120028

20130025

20140070

3093027

4093018

20120036

20130037

20140076

3093066

4093022

20120040

20130048

20140093

30960012

4094001

20120062

20130054

20140096

30960031

4094005

20120067

20130055

20140097

30960075

4094008

20120085

20130056

20140102

30960138

4094009

20120090

20130069

20140115

30980096

40950005

20120091

20130070

20140121

31011113

40950006

20120100

20130071

20140124

31020091

40950011

20120101

20130073

20140125

31021290

40960001

20120105

20130075

20140129

31030445

40990004

20120108

20130084

20140141

31030614

70060212

20120125

20130085

20140142

31031360

70060246

20120130

20130086

20140152

31051560

70060269

20120139

20130087

20140161

31060195

70060677

20120157

20130119

20140167

31060367

70060838

20120161

20130131

20140170

31060558

70070065

20120162

20130134

20140172

31060559

70070067

20120167

20130139

20140199

31060560

70070221

20120168

20130153

20140209

31070733

70070692

20120198

20130159

20140221

32070164

70070693

20120199

20130161

20140225

32070168

70070761

20120249

20130168

20140239

32070169

9094004

20120260

20130171

2094021

40011316

 

20120262

20130187

2094029

40011444

 

20120264

20130194

20960013

40030494

 

20120284

20130210

20970001

40031201

 

20120290

20130211

20980026

40031253

 

20120291

20130213

20990037

40040376

 

20120292

20130235

30003829

40040469

 

20120303

20130247

30004025

40040487

 

20120310

20130301

30004036

40040570

 

20120312

20130315

30004066

40040572

 

20120317

20130322

30010535

40041090

 

20120318

20130329

30020258

40050538

 

20120319

20130359

30020382

40050565

 

20120331

20130360

30020533

40050918

 

20120351

20140022

30020913

40051089

 

20120354

20140033

30021158

40060170

 

20120356

20140034

30031118

40060196

 

20120359

20140038

30041688

40060228

 

20120360

20140045

30050710

40060229

 

20120393

20140058

30050715

40060252

 

20120398

20140059

30050988

40060339

 

20120402

20140068

30051152

40060535

 

 

B1-6

--------------------------------------------------------------------------------


 

EXHIBIT B2

 

Trademark Assignment Agreement

 

This Agreement is made between Agilent Technologies, Inc., a Delaware
corporation whose address is 5301 Stevens Creek Blvd, Santa Clara, CA 95051
(“Assignor”), and Keysight Technologies, Inc., a Delaware corporation whose
address is 1400 Fountaingrove Pkwy, Santa Rosa, CA 95403 (“Assignee”).  These
parties are also parties to an Intellectual Property Matters Agreement (“IPMA”).

 

The Trademarks are: (a) the trademarks listed in Exhibit A to this Assignment,
including those that are registered and those that are pending registration, and
(b) certain common law marks, trade names, business names, designs, logos, and
trade dress that are used exclusively by Keysight or relate exclusively to the
Keysight Primary Field as defined in the IPMA.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby assigns, transfers, and conveys to
Assignee, on a worldwide basis, all of its right, title and interest in and to
the Trademarks together with the associated goodwill in the Trademarks and in
the business, products, and services symbolized by the Trademarks, including any
and all rights, priorities, and privileges of Assignor under the laws of the
United States and any of its states, the laws of any other jurisdiction,
multinational law, and any compact, treaty, protocol, convention, or
organization, subject to such currently outstanding license or use rights to the
Trademarks as currently exist, if any.

 

Assignor also assigns to Assignee (a) all of its right, title, and interest in
and to all proceeds or damages past, present, or future, (b) the right to bring
suit and recover damages for past claims or causes of action arising from or
relating to the Trademarks, including infringement, and misappropriation, and
(c) all applications and registrations for the Trademarks that Assignor holds or
controls, including the right to file trademark additional applications and to
all resulting registrations.

 

Assignor will sign such additional documents as may be necessary to perfect or
record the assignment and to carry out the intent of the parties as reflected in
this Assignment.

 

This assignment is effective as of August 1, 2014.

 

[SIGNATURE PAGE FOLLOWS]

 

B2-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Trademark Assignment
Agreement to be duly executed and delivered as of the Effective Date.

 

 

 

AGILENT TECHNOLOGIES, INC. (Assignor)

 

 

 

 

 

By:

 

 

 

Michael Tang

 

 

Vice President

 

 

 

 

 

Date:

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC. (Assignee)

 

 

 

 

 

By:

 

 

 

Jeffrey K. Li

 

 

Vice President

 

 

 

 

 

 

Date:

 

 

B2-2

--------------------------------------------------------------------------------


 

Exhibit A

 

Keysight / EMG registered marks

 

ACQIRIS

NANOSUITE

ANTICIPATE     ACCELERATE     ACHIEVE

PARBERT

ASSUREME

PICOCAFÉ

BASEBAND STUDIO

PXA

BENCHLINK

PXB

BENCHVUE

PXT

BITE QUALIFICATION TESTER (and Design)

REAL EDGE

CERTIPRIME

REALEDGE

CODEONE

RIDER Radiofrequency IDentification testER (and Design)

COMMAND EXPERT

SEQUENCE STUDIO

CXA

SIGNAL INTEGRITY STUDIO

EASYEXPERT

SIGNAL STUDIO

EESOF

SMART TEST

ENA

SPECTRAL ENGINE

EPM

SYSTEMVUE

ESA

TESTEXEC

ESG

TESTJET

E-TRAK

TESTMOBILE

EXA

TESTTRACS

EXG

TRUEFORM

EXT

TRUEIR

FASTUNE

TRUEVOLT

FAULT DETECTIVE

VEE PRO

FIELDFOX

VEE PRO (and Design)

FIGURE EIGHT

VEE PRO (Stylized and w/Design)

FIGURE8

VERSAPOWER

FRAMESCOPE

VXA

INFINIIMAX

WIRESCOPE

INFINIISCAN

X-PARAMETERS

INFINIIUM

 

INFINIIVIEW

 

INFINIIVISION

 

INFINISCAN

 

INTUILINK

 

J-BERT

 

LIBRA

 

MAC MODE

 

MEDALIST

 

MEGAZOOM

 

MEGAZOOM (and Design)

 

miNT Mobile Communications INtegrated Tester (and Design)

 

MXA

 

MXE

 

MXG

 

NANO INDENTER

 

 

B2-3

--------------------------------------------------------------------------------


 

EXHIBIT B3

 

Copyright and Mask Work Assignment Agreement

 

This Agreement is made between Agilent Technologies, Inc., a Delaware
corporation whose address is 5301 Stevens Creek Blvd, Santa Clara, CA 95051
(“Assignor”), and Keysight Technologies, Inc., a Delaware corporation whose
address is 1400 Fountaingrove Pkwy, Santa Rosa, CA 95403 (“Assignee”).  These
parties are also parties to an Intellectual Property Matters Agreement (“IPMA”).

 

The Works are the registered works listed in Exhibit A attached, together with
the unregistered works that are used primarily by Keysight or relate primarily
to the Keysight Primary Field as defined in the IPMA, and excluding both the
Common Heritage Copyrights and the Common Infrastructure Copyrights, as defined
in the IPMA.

 

For valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor does hereby sell, assign, and transfer to Assignee, its
successors and assigns, the entire right, title and interest in and to: the
copyrights in the Works in all versions, forms, and formats (including source
code and object code formats) and in all languages, together with all prior
versions and all derivations, modifications, changes, translations, revisions,
elaborations, adaptations or transformations of any of these; all works
incorporating any of these whether in whole or in part; all copyright
registrations and copyright registration applications relating to any of these
and any renewals and extensions thereof; and in and to all income, royalties,
damages, claims and payments now or hereafter due or payable with respect
thereto, as well as in and to all causes of action, either in law or in equity
for past, present, or future infringement based on the copyrights; and in and to
all rights corresponding to the foregoing throughout the world.

 

The parties understand and intend that this COPYRIGHT AND MASK WORK ASSIGNMENT
is to be recorded in the United States Copyright Office of the Library of
Congress and elsewhere as appropriate.

 

In witness whereof, the parties have executed this Assignment of Copyrights,
effective as of the 1st day of August, 2014.

 

[SIGNATURE PAGE FOLLOWS]

 

B3-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Copyright and Mask Work
Assignment Agreement to be duly executed and delivered as of the Effective Date.

 

 

 

AGILENT TECHNOLOGIES, INC. (Assignor)

 

 

 

 

 

By:

 

 

 

Michael Tang

 

 

Vice President

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC. (Assignee)

 

 

 

 

 

By:

 

 

 

Jeffrey K. Li

 

 

Vice President

 

 

 

 

 

 

 

 

Date:

 

 

B3-2

--------------------------------------------------------------------------------


 

Exhibit A

 

Copyrights registered with US Copyright Office plus those registered in China
are those associated with the following Agilent file numbers:

 

05.11.001

12.08.009

12.11.017

05.11.002

12.08.010

12.11.018

06.08.001

12.08.011

12.11.019

06.08.002

12.08.012

12.11.020

06.08.003

12.08.013

12.11.021

07.11.001

12.08.014

12.11.022

08.04.001

12.08.015

12.11.023

08.04.002

12.08.016

12.11.024

08.04.003

12.09.001

13.04.001

08.04.004

12.09.002

13.07.001

08.04.005

12.09.003

13.07.002

08.04.006

12.09.004

13.07.003

08.09.001

12.09.005

13.07.004

08.11.001

12.09.006

13.07.005

09.01.001

12.09.007

13.10.006

09.01.002

12.09.008

13.10.007

09.02.003

12.09.009

13.10.008

09.06.001

12.10.001

13.11.001

09.07.001

12.10.002

14.01.001

10.03.001

12.10.003

14.02.001

10.07.001

12.10.004

14.03.001

10.07.002

12.10.005

14.04.001

10.11.001

12.10.006

14.05.001

12.03.001

12.10.007

14.05.002

12.03.002

12.10.008

14.06.001

12.03.003

12.11.001

14.06.002

12.03.004

12.11.002

14.06.003

12.04.001

12.11.003

14.06.004

12.04.002

12.11.004

 

12.04.003

12.11.005

 

12.04.004

12.11.006

 

12.04.005

12.11.007

 

12.05.001

12.11.008

 

12.08.001

12.11.009

 

12.08.002

12.11.010

 

12.08.003

12.11.011

 

12.08.004

12.11.012

 

12.08.005

12.11.013

 

12.08.006

12.11.014

 

12.08.007

12.11.015

 

12.08.008

12.11.016

 

 

B3-3

--------------------------------------------------------------------------------


 

EXHIBIT B4

 

Trade Secret Assignment Agreement

 

This Trade Secret Assignment is effective as of the 1st day of August, 2014
(“Effective Date”), between Agilent Technologies, Inc. a corporation
incorporated under the laws of Delaware (“Assignor”), and Keysight
Technologies, Inc., a corporation organized under the laws of Delaware
(“Assignee”).

 

WHEREAS, pursuant to the Intellectual Property Matters Agreement dated as of
August 1, 2014 between Assignor and Assignee (the “IP Matters Agreement”),
Assignor agreed to assign or cause to be assigned to Assignee all of Assignor’s
right, title and interest in and to certain trade secrets.

 

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and between the parties as
follows:

 

Capitalized terms used in this Trade Secret Assignment Agreement which are not
otherwise defined herein shall have the meanings set forth in the IP Matters
Agreement.

 

1.                                Assignor hereby grants, conveys and assigns to
Assignee, by execution hereof, the Transferred Trade Secrets including the Trade
Secrets listed on Schedule A hereto (the “Assigned Trade Secrets”).

 

2.                                Assignor further grants, conveys and assigns
to Assignee all its right, title and interest in and to any and all proceeds,
causes of action and rights of recovery for past and future infringement or
misappropriation of any of the Assigned Trade Secrets.

 

3.                                Assignor further grants, conveys and assigns
to Assignee all its right, title and interest in and to any and all rights of
Assignor to obtain reissues, re-examinations, continuations,
continuations-in-part, divisions, extensions or other legal protections arising
solely from the Assigned Trade Secrets that are or may be secured in any
relevant jurisdiction anywhere in the world, including but not limited to the
United States, its territories and possessions, now or hereinafter in effect.

 

4.                                The Assigned Trade Secrets are conveyed
subject to any and all licenses, permissions, consents or other rights that may
have been granted by Assignor or its predecessors-in-interest with respect
thereto prior to the Effective Date.

 

5.                                This Trade Secret Assignment Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together constitute one and the same original.

 

[SIGNATURE PAGE FOLLOWS]

 

B4-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Trade Secret Assignment
Agreement to be duly executed and delivered as of the Effective Date.

 

 

 

AGILENT TECHNOLOGIES, INC. (Assignor)

 

 

 

 

 

By:

 

 

 

Michael Tang

 

 

Vice President

 

 

 

 

 

Date:

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC. (Assignee)

 

 

 

 

 

By:

 

 

 

Jeffrey K. Li

 

 

Vice President

 

 

 

 

 

 

Date:

 

 

B4-2

--------------------------------------------------------------------------------


 

Schedule A

 

Trade Secrets associated with the following Agilent file numbers:

 

189528

10060726

20140238

190136

10060781

20140250

190495

10070270

20140251

190525

10070707

20140254

190526

10070723

20140257

191083

10070766

20140258

191477

10961072

50060234

191626

10961226

70980010

1092221

10961294

 

1092222

10961305

 

1092430

10970954

 

1092516

10980140

 

1092520

10980141

 

1093456

10980153

 

1094090

10981314

 

1094095

10981662

 

1094096

10990066

 

1094281

10990167

 

10002451

10990621

 

10003740

10990637

 

10004076

10992593

 

10011485

10992735

 

10020129

10992819

 

10020287

20080518

 

10020418

20081183

 

10020598

20081184

 

10020901

20081285

 

10020918

20081328

 

10030125

20090102

 

10040586

20090289

 

10040762

20110198

 

10040763

20120159

 

10040764

20130089

 

10051113

20130229

 

10060049

20130272

 

10060129

20130361

 

10060130

20140019

 

10060259

20140089

 

10060429

20140212

 

10060634

20140221

 

10060635

20140230

 

10060685

20140237

 

 

B4-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Schedule of Transferred Patents

 

The Transferred Patents, subject to the terms and conditions of this Agreement,
are those associated with the following Agilent patent families:

 

190579

10010745

10020825

10030979

10040644

190596

10010816

10020851

10030985

10040670

191257

10010835

10020880

10031023

10040678

191528

10010869

10020917

10031048

10040679

191610

10010880

10020981

10031075

10040748

490051

10010980

10021061

10031166

10040886

10001804

10011095

10021089

10031220

10040907

10001940

10011122

10021092

10031229

10040927

10002352

10011125

10021116

10031230

10040959

10003329

10011162

10021119

10031276

10041015

10003336

10011201

10021216

10031298

10041025

10003342

10011219

10021250

10031301

10041043

10003680

10011269

10021270

10031315

10041052

10003845

10011298

10030041

10031355

10041057

10003879

10011300

10030042

10031555

10041086

10003880

10011302

10030056

10031556

10041127

10003976

10011338

10030059

10031564

10041143

10004017

10011355

10030061

10040010

10041158

10004048

10011387

10030094

10040025

10041159

10004095

10020043

10030114

10040032

10041239

10004195

10020076

10030186

10040033

10041240

10004221

10020111

10030268

10040054

10041242

10004222

10020154

10030335

10040055

10041244

10004384

10020205

10030362

10040070

10041248

10004402

10020206

10030379

10040101

10041249

10010023

10020245

10030469

10040152

10041253

10010048

10020278

10030523

10040173

10041307

10010051

10020340

10030530

10040181

10041313

10010090

10020389

10030543

10040210

10041314

10010274

10020417

10030610

10040292

10041315

10010323

10020454

10030611

10040321

10041316

10010334

10020524

10030612

10040352

10041325

10010400

10020532

10030724

10040476

10041328

10010403

10020610

10030762

10040481

10041329

10010493

10020611

10030838

10040492

10041333

10010512

10020668

10030882

10040511

10041348

10010591

10020681

10030906

10040536

10041371

10010657

10020693

10030919

10040569

10041382

10010689

10020725

10030972

10040580

10041390

10010709

10020819

10030978

10040581

10041470

 

C-1

--------------------------------------------------------------------------------


 

10041504

10051506

10060349

10070124

1093738

10041556

10051635

10060353

10070146

1093804

10041568

10051689

10060354

10070147

1093811

10041598

10051691

10060356

10070162

1093854

10041666

10051694

10060358

10070176

1094280

10041675

10051738

10060360

10070192

1094336

10041676

10051739

10060365

10070194

1094401

10050020

10051740

10060366

10070219

1094470

10050034

10051743

10060368

10070220

1094576

10050041

10060031

10060374

10070239

1094643

10050124

10060044

10060412

10070251

1094669

10050125

10060051

10060426

10070262

1094725

10050132

10060059

10060448

10070265

1094750

10050137

10060075

10060449

10070276

1094752

10050156

10060101

10060459

10070290

1094769

10050196

10060122

10060463

10070292

1094855

10050203

10060135

10060491

10070328

1094862

10050204

10060138

10060493

10070329

1094892

10050214

10060146

10060501

10070330

1094956

10050216

10060157

10060521

10070331

1094957

10050388

10060158

10060545

10070448

1094958

10050450

10060160

10060577

10070531

1094961

10050515

10060174

10060637

10070632

10950612

10050516

10060175

10060640

10070633

10950679

10050517

10060185

10060642

10070701

10950745

10050518

10060186

10060644

10070702

10950804

10050557

10060190

10060653

10070709

10950818

10050572

10060191

10060660

10070726

10950855

10050573

10060202

10060666

10070727

10950881

10050827

10060205

10060669

10070752

10950983

10050859

10060298

10060688

10070760

10951149

10050866

10060301

10060699

10070764

10951180

10050942

10060302

10060700

10080004

10951224

10050995

10060303

10060701

1092062

10951228

10050997

10060304

10060717

1092251

10960204

10051012

10060305

10060762

1092286

10960205

10051175

10060311

10060767

1092537

10960463

10051278

10060322

10070027

1092728

10960472

10051348

10060324

10070036

1093029

10960572

10051349

10060332

10070050

1093349

10960581

10051358

10060341

10070076

1093451

10960700

10051390

10060342

10070091

1093492

10960967

10051391

10060343

10070097

1093573

10960975

10051400

10060344

10070107

1093609

10961057

10051435

10060346

10070112

1093674

10961060

10051439

10060347

10070115

1093714

10961061

 

C-2

--------------------------------------------------------------------------------


 

10961063

10991077

20080333

20090227

20100245

10961131

10991088

20080338

20090242

20100263

10961156

10991315

20080345

20090293

20104183

10961161

10991384

20080346

20090299

20104184

10961221

10991497

20080353

20090300

20110004

10961281

10991652

20080412

20090301

20110008

10961334

10992455

20080546

20090316

20110011

10961374

10992580

20080570

20090348

20110012

10961375

10992632

20080573

20090376

20110053

10961394

10992787

20080579

20100023

20110056

10970169

20003003

20080580

20100037

20110063

10970368

20010438

20080589

20100038

20110074

10970623

20010440

20080590

20100039

20110084

10970629

20010490

20080594

20100040

20110094

10970754

20010575

20080599

20100041

20110095

10970859

20010577

20080600

20100043

20110119

10971126

20010625

20080605

20100047

20110140

10971436

20010698

20081033

20100048

20110147

10971781

20011286

20081159

20100056

20110158

10971961

20011450

20081160

20100057

20110178

10971963

20020366

20081163

20100058

20110180

10971974

20020480

20081169

20100059

20110189

10980009

20020534

20081171

20100063

20110192

10980010

20020565

20081200

20100064

20110193

10980085

20020728

20081215

20100065

20110199

10980102

20031035

20081238

20100093

20110200

10980244

20040623

20081252

20100117

20110214

10980262

20050068

20081260

20100118

20110221

10980306

20051342

20081275

20100136

20110228

10980345

20060292

20081283

20100138

20110255

10980630

20060707

20081302

20100141

20110258

10980908

20070059

20081322

20100159

20110281

10981286

20070751

20081330

20100160

20110299

10981397

20080011

20081346

20100175

20110304

10981436

20080012

20081350

20100180

20110308

10981471

20080123

20090009

20100181

20110319

10982159

20080139

20090011

20100185

20110337

10982344

20080142

20090044

20100186

20110339

10990135

20080144

20090096

20100191

20110351

10990287

20080181

20090144

20100207

20110361

10990370

20080222

20090173

20100209

20110362

10990531

20080253

20090191

20100218

20110363

10990545

20080255

20090204

20100220

20110370

10990602

20080294

20090211

20100221

20110371

10991074

20080297

20090219

20100228

20120018

10991075

20080312

20090222

20100235

20120024

 

C-3

--------------------------------------------------------------------------------


 

20120026

20120360

20140022

30010535

40040469

20120028

20120393

20140033

30020258

40040487

20120036

20120398

20140034

30020382

40040570

20120040

20120402

20140038

30020533

40040572

20120062

20130019

20140045

30020913

40041090

20120067

20130025

20140058

30021158

40050538

20120085

20130037

20140059

30031118

40050565

20120090

20130048

20140068

30041688

40050918

20120091

20130054

20140069

30050710

40051089

20120100

20130055

20140070

30050715

40060170

20120101

20130056

20140076

30050988

40060196

20120105

20130069

20140093

30051152

40060228

20120108

20130070

20140096

30070305

40060229

20120125

20130071

20140097

3093027

40060252

20120130

20130073

20140102

3093066

40060339

20120139

20130075

20140115

30960012

40060535

20120157

20130084

20140121

30960031

40070043

20120161

20130085

20140124

30960075

4093018

20120162

20130086

20140125

30960138

4093022

20120167

20130087

20140129

30980096

4094001

20120168

20130119

20140141

31011113

4094005

20120198

20130131

20140142

31020091

4094008

20120199

20130134

20140152

31021290

4094009

20120249

20130139

20140161

31030445

40950005

20120260

20130153

20140167

31030614

40950006

20120262

20130159

20140170

31031360

40950011

20120264

20130161

20140172

31051560

40960001

20120284

20130168

20140199

31060195

40990004

20120290

20130171

20140209

31060367

70060212

20120291

20130187

20140221

31060558

70060246

20120292

20130194

20140225

31060559

70060269

20120303

20130210

20140239

31060560

70060677

20120310

20130211

2094021

31070733

70060838

20120312

20130213

2094029

32070164

70070065

20120317

20130235

20960013

32070168

70070067

20120318

20130247

20970001

32070169

70070221

20120319

20130301

20980026

40011316

70070692

20120331

20130315

20990037

40011444

70070693

20120351

20130322

30003829

40030494

70070761

20120354

20130329

30004025

40031201

9094004

20120356

20130359

30004036

40031253

 

20120359

20130360

30004066

40040376

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Schedule of Transferred Intellectual Property Rights

 

The Transferred Intellectual Property Rights, subject to the terms and
conditions of this Agreement, include:

 

1.             Copyrights:  The copyrights associated with the following Agilent
file numbers:

 

05.11.001

10.11.001

12.08.012

12.11.001

12.11.023

05.11.002

12.03.001

12.08.013

12.11.002

12.11.024

06.08.001

12.03.002

12.08.014

12.11.003

13.04.001

06.08.002

12.03.003

12.08.015

12.11.004

13.07.001

06.08.003

12.03.004

12.08.016

12.11.005

13.07.002

07.11.001

12.04.001

12.09.001

12.11.006

13.07.003

08.04.001

12.04.002

12.09.002

12.11.007

13.07.004

08.04.002

12.04.003

12.09.003

12.11.008

13.07.005

08.04.003

12.04.004

12.09.004

12.11.009

13.10.006

08.04.004

12.04.005

12.09.005

12.11.010

13.10.007

08.04.005

12.05.001

12.09.006

12.11.011

13.10.008

08.04.006

12.08.001

12.09.007

12.11.012

13.11.001

08.09.001

12.08.002

12.09.008

12.11.013

14.01.001

08.11.001

12.08.003

12.09.009

12.11.014

14.02.001

09.01.001

12.08.004

12.10.001

12.11.015

14.03.001

09.01.002

12.08.005

12.10.002

12.11.016

14.04.001

09.02.003

12.08.006

12.10.003

12.11.017

14.05.001

09.06.001

12.08.007

12.10.004

12.11.018

14.05.002

09.07.001

12.08.008

12.10.005

12.11.019

14.06.001

10.03.001

12.08.009

12.10.006

12.11.020

14.06.002

10.07.001

12.08.010

12.10.007

12.11.021

14.06.003

10.07.002

12.08.011

12.10.008

12.11.022

14.06.004

 

2.             Mask Work Rights:

 

[Intentionally Left Blank]

 

3.             Database Rights:

 

ASIC Database, Keysight Team Foundation Database, Enovia Database

 

D-1

--------------------------------------------------------------------------------


 

4.             Trade Secrets:

 

Trade Secrets associated with the following Agilent file numbers:

 

189528

10003740

10060429

10981662

20130272

190136

10004076

10060634

10990066

20130361

190495

10011485

10060635

10990167

20140019

190525

10020129

10060685

10990621

20140089

190526

10020287

10060726

10990637

20140212

191083

10020418

10060781

10992593

20140221

191477

10020598

10070270

10992735

20140230

191626

10020901

10070707

10992819

20140237

1092221

10020918

10070723

20080518

20140238

1092222

10030125

10070766

20081183

20140250

1092430

10040586

10961072

20081184

20140251

1092516

10040762

10961226

20081285

20140254

1092520

10040763

10961294

20081328

20140257

1093456

10040764

10961305

20090102

20140258

1094090

10051113

10970954

20090289

50060234

1094095

10060049

10980140

20110198

70980010

1094096

10060129

10980141

20120159

 

1094281

10060130

10980153

20130089

 

10002451

10060259

10981314

20130229

 

 

5.             Industrial Designs.

 

[Intentionally Left Blank]

 

6.  Trademarks:

 

ACQIRIS

EASYEXPERT

ANTICIPATE ACCELERATE ACHEIVE

EESOF

ASSUREME

ENA

BASEBAND STUDIO

EPM

BENCHLINK

ESA

BENCHVUE

ESG

BITE QUALIFICATION TESTER (and Design)

E-TRAK

CERTIPRIME

EXA

CODEONE

EXG

COMMAND EXPERT

EXT

CXA

FASTUNE

 

FAULT DETECTIVE

 

FIELDFOX

 

D-2

--------------------------------------------------------------------------------


 

FIGURE EIGHT

PXB

FIGURE8

PXT

FRAMESCOPE

REAL EDGE

INFINIIMAX

REALEDGE

INFINIISCAN

RIDER Radiofrequency IDentification testER (and Design)

INFINIIUM

SEQUENCE STUDIO

INFINIIVIEW

SIGNAL INTEGRITY STUDIO

INFINIIVISION

SIGNAL STUDIO

INFINISCAN

SMART TEST

INTUILINK

SPECTRAL ENGINE

J-BERT

SYSTEMVUE

LIBRA

TESTEXEC

MAC MODE

TESTJET

MEDALIST

TESTMOBILE

MEGAZOOM

TESTTRACS

MEGAZOOM (and Design)

TRUEFORM

miNT Mobile Communications INtegrated Tester (and Design)

TRUEIR

MXA

TRUEVOLT

MXE

VEE PRO

MXG

VEE PRO (and Design)

MYSEM (Stylized)

VEE PRO (Stylized and w/Design)

NANO INDENTER

VERSAPOWER

NANOSUITE

VXA

PARBERT

WIRESCOPE

PICOCAFÉ

X-PARAMETERS

PXA

 

 

D-3

--------------------------------------------------------------------------------


 

7.  Internet Properties:

 

4g-radio.com

eesof.tv

accelicon-da.com

eesofeda.com

accelicon.com

elanix.com

acqiris.biz

expedion.com

acqiris.ca

fast-digitizer.com

acqiris.ch

framescope.com

acqiris.cn

fuckkey-sight.com

acqiris.com

fuckkey-sight.net

acquiris.com

fuckkey-sight.org

benchlink.com

fuckkeysight-tech.com

boycotkeysight.com

fuckkeysight-tech.net

boycotkeysight.net

fuckkeysight-tech.org

boycotkeysight.org

fuckkeysight.com

boycottkey-sight.com

fuckkeysight.net

boycottkey-sight.net

fuckkeysight.org

boycottkey-sight.org

fuckkeysightech.com

boycottkeysight-tech.com

fuckkeysightech.net

boycottkeysight-tech.net

fuckkeysightech.org

boycottkeysight-tech.org

fuckkeysightechnologies.com

boycottkeysight.com

fuckkeysightechnologies.net

boycottkeysight.net

fuckkeysightechnologies.org

boycottkeysight.org

fuckkeysighttech.com

boycottkeysightech.com

fuckkeysighttech.net

boycottkeysightech.net

fuckkeysighttech.org

boycottkeysightech.org

fuckkeysighttechnologies.com

boycottkeysightechnologies.com

fuckkeysighttechnologies.net

boycottkeysightechnologies.net

fuckkeysighttechnologies.org

boycottkeysightechnologies.org

ihatekey-sight.com

boycottkeysighttech.com

ihatekey-sight.net

boycottkeysighttech.net

ihatekey-sight.org

boycottkeysighttech.org

ihatekeysight-tech.com

boycottkeysighttechnologies.com

ihatekeysight-tech.net

boycottkeysighttechnologies.net

ihatekeysight-tech.org

boycottkeysighttechnologies.org

ihatekeysight.com

btinfo.com

ihatekeysight.net

buykeysight.com

ihatekeysight.org

cadbucks.com

ihatekeysightech.com

eagleware.com

ihatekeysightech.net

educatorscorner.com

ihatekeysightech.org

eesof-eda.com

ihatekeysightechnologies.com

eesof.com

ihatekeysightechnologies.net

eesof.net

ihatekeysightechnologies.org

eesof.org

ihatekeysighttech.com

 

D-4

--------------------------------------------------------------------------------


 

ihatekeysighttech.net

keysight.co.kr

ihatekeysighttech.org

keysight.co.uk

ihatekeysighttechnologies.com

keysight.co.za

ihatekeysighttechnologies.net

keysight.com

ihatekeysighttechnologies.org

keysight.com.ar

ip-telephony-testing.com

keysight.com.au

key-sight-email.com

keysight.com.bo

key-sight.com

keysight.com.br

key-sight.net

keysight.com.cn

key-sight.org

keysight.com.ec

key-sight.xxx

keysight.com.es

key-sightcompanystore.com

keysight.com.hk

key-sightfail.com

keysight.com.hr

key-sightfail.net

keysight.com.mx

key-sightfail.org

keysight.com.my

key-sightonline.com

keysight.com.pe

key-sightonsite.com

keysight.com.ph

key-sightsucks.com

keysight.com.py

key-sightsucks.net

keysight.com.ru

key-sightsucks.org

keysight.com.sg

keysight-email.com

keysight.com.tw

keysight-tech-email.com

keysight.com.ua

keysight-tech.com

keysight.com.uy

keysight-tech.net

keysight.cr

keysight-tech.org

keysight.cz

keysight-tech.xxx

keysight.de

keysight-techcompanystore.com

keysight.dk

keysight-techfail.com

keysight.do

keysight-techfail.net

keysight.es

keysight-techfail.org

keysight.eu

keysight-techonline.com

keysight.fi

keysight-techonsite.com

keysight.fr

keysight-techsucks.com

keysight.gr

keysight-techsucks.net

keysight.hk

keysight-techsucks.org

keysight.in

keysight.ae

keysight.it

keysight.asia

keysight.jp

keysight.at

keysight.kr

keysight.be

keysight.lt

keysight.ch

keysight.ly

keysight.cl

keysight.ma

keysight.cn

keysight.mk

keysight.co

keysight.mx

keysight.co.il

keysight.my

keysight.co.in

keysight.nl

keysight.co.jp

keysight.org

 

D-5

--------------------------------------------------------------------------------


 

keysight.ph

keysightek.com

keysight.pl

keysightfail.com

keysight.pr

keysightfail.net

keysight.pt

keysightfail.org

keysight.qa

keysightmarketingresearch.com

keysight.ro

keysightonline.com

keysight.ru

keysightonsite.com

keysight.se

keysightsucks.com

keysight.sg

keysightsucks.net

keysight.si

keysightsucks.org

keysight.sv

keysighttec.com

keysight.tn

keysighttech-email.com

keysight.tw

keysighttech.com

keysight.us

keysighttech.net

keysight.vn

keysighttech.org

keysight.xxx

keysighttech.xxx

keysightcompanystore.com

keysighttechcompanystore.com

keysightec.com

keysighttechfail.com

keysightech-email.com

keysighttechfail.net

keysightech.com

keysighttechfail.org

keysightech.net

keysighttechnologies-email.com

keysightech.org

keysighttechnologies.com

keysightech.xxx

keysighttechnologies.net

keysightechcompanystore.com

keysighttechnologies.org

keysightechfail.com

keysighttechnologies.xxx

keysightechfail.net

keysighttechnologiescompanystore.com

keysightechfail.org

keysighttechnologiesfail.com

keysightechnologies-email.com

keysighttechnologiesfail.net

keysightechnologies.com

keysighttechnologiesfail.org

keysightechnologies.net

keysighttechnologiesonline.com

keysightechnologies.org

keysighttechnologiesonsite.com

keysightechnologies.xxx

keysighttechnologiessucks.com

keysightechnologiescompanystore.com

keysighttechnologiessucks.net

keysightechnologiesfail.com

keysighttechnologiessucks.org

keysightechnologiesfail.net

keysighttechonline.com

keysightechnologiesfail.org

keysighttechonsite.com

keysightechnologiesonline.com

keysighttechsucks.com

keysightechnologiesonsite.com

keysighttechsucks.net

keysightechnologiessucks.com

keysighttechsucks.org

keysightechnologiessucks.net

keysighttek.com

keysightechnologiessucks.org

keysite.com

keysightechonline.com

kysght.co

keysightechonsite.com

kysig.ht

keysightechsucks.com

lightscatter.com

keysightechsucks.net

metrologyforum.com

keysightechsucks.org

mini-otdr.com

 

D-6

--------------------------------------------------------------------------------


 

miniotdr.com

signal-integrity-tips.com

mtsnano.com

afmuniversity.org

mykey-sight.com

keysighttechnologies.ca

mykeysight-tech.com

 

mykeysight.com

 

mykeysightech.com

 

mykeysightechnologies.com

 

mykeysighttech.com

 

mykeysighttechnologies.com

 

network-analyzer.com

 

network-troubleshooting.com

 

networkfab.com

 

onenetworks.com

 

otdr.com

 

probestore.com

 

pxit.com

 

rf-alliance.com

 

routertester.com

 

scope.com

 

sigintcom.com

 

sigintcomm.com

 

sigintcommunications.com

 

testjet.com

 

theshopatkeysight.com

 

tunablelaserupgrades.com

 

voice-over-ip-test.com

 

wirescope.com

 

wwwkey-sight.com

 

wwwkeysight-tech.com

 

wwwkeysight.com

 

wwwkeysightech.com

 

wwwkeysightechnologies.com

 

wwwkeysighttech.com

 

wwwkeysighttechnologies.com

 

xn--80apeb0bi.xn--p1ai

 

xn--eckry1f3m.jp

 

xn--kpry7y67erxl.tw

 

xn--p5tw7l.tw

 

xn--p5tx5d19dp81a.tw

 

xn--vf4b27jtri46b.com

 

xn--vf4b27jtri46b.kr

 

xn--vf4b27jtri46b.xn--3e0b707e

 

xpedion.com

 

caddatastore.com

 

picocafe.com

 

pico-cafe.com

 

 

D-7

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

FORM OF

 

TRADEMARK
LICENSE AGREEMENT

 

between

 

AGILENT TECHNOLOGIES, INC.

 

and

 

KEYSIGHT TECHNOLOGIES, INC.

 

Effective as of August 1, 2014

 

E-1

--------------------------------------------------------------------------------


 

TRADEMARK LICENSE AGREEMENT

 

This Trademark License Agreement (this “License”) is effective as of August 1,
2014, (the “Effective Date”) between Agilent Technologies, Inc., a Delaware
corporation (“Agilent”), and Keysight Technologies, Inc., a Delaware corporation
(“Keysight”).

 

WHEREAS, pursuant to the Separation and Distribution Agreement entered into by
and between Keysight and Agilent (the “Separation Agreement”), the parties have
agreed to separate the Keysight Business (as defined below) from Agilent;

 

WHEREAS, it is the intent of the parties, in accordance with the Separation
Agreement and the other agreements and instruments provided for therein, that
Agilent convey, and cause its Affiliates to convey, to Keysight and its
Affiliates substantially all of the Keysight Business and assets of the Keysight
Business and that Keysight and its Affiliates assume certain of the liabilities
related to the Keysight Business;

 

WHEREAS, Agilent and Keysight have also entered into an Intellectual Property
Matters Agreement, of even date herewith (the “IPMA”), which provides among
other things, for the assignment and transfer of certain intellectual property
rights; and

 

WHEREAS, the parties agree that Agilent will license the Licensed Marks (as
defined below) to Keysight.

 

NOW, THEREFORE, in consideration of the mutual promises of the parties, and of
good and valuable consideration, it is agreed by and between the parties as
follows:

 

ARTICLE I
DEFINITIONS

 

For the purpose of this License, unless specifically defined otherwise in this
License, all defined terms will have the meanings set forth in the Separation
Agreement and/or the IPMA, as applicable:

 

1.1       “Affiliate” means Affiliate as defined in the Separation Agreement.

 

1.2       “Agilent Blue” means the shade of blue color used in the Spark
Licensed Mark and elsewhere which is both an unregistered common-law mark as
well as Agilent trade dress element.

 

1.3       “Agilent Enterprise Quality Director” means the contact specified in
Exhibit E.

 

1.4       “Agilent Lime Green” means the shade of lime green color used in the
Eco-Label Symbol and elsewhere, which is both an unregistered common-law mark as
well as Agilent trade dress element.

 

1.5       “Authorized Dealer” means any distributor, dealer, OEM customer, VAR
customer, VAD customer, systems integrator or other agent that on or after the
Effective Date is

 

E-2

--------------------------------------------------------------------------------


 

authorized by Keysight or any of its Affiliates to market, advertise, sell,
lease, rent, service, distribute or otherwise offer a Licensed Product.

 

1.6       “Collateral Materials” means all packaging, tags, labels,
instructions, warranties and other materials of any similar type associated with
the Licensed Products that are marked with at least one of the Licensed Marks
and distributed to the customer in connection with the Sale and Service of the
Licensed Product as well as end user license agreements and other agreements or
licenses relating to a Licensed Product.

 

1.7       “Contract Manufacturer” means any Third Party who manufactures
Licensed Products for Keysight or its Affiliates under written agreements and
sells such Licensed Products only to Keysight or its Affiliates.

 

1.8       “Corporate Identity Materials” means materials that are not Keysight
Products or Keysight Product-related and that Keysight may now or hereafter use
to communicate its identity, including, by way of example and without
limitation, business cards, letterhead, stationery, paper stock and other
supplies, signage on real property, buildings, fleet and uniforms.

 

1.9       “Dispute” means the term defined in Section 13.3.

 

1.10   “Distribution Date” means Distribution Date as defined in the Separation
Agreement.

 

1.11   “Eco-Label Symbol” means the Agilent created symbol shown in the figure,
below, which serves as a visual cue used in association with an eco-friendly
message.  Although it is not currently a registered trademark in any
jurisdiction, Agilent owns the copyright in this symbol, as well as such common
law trademark rights and trade dress rights as may have accrued through
Agilent’s usage in commerce.

 

[g66972mg23i001.jpg]

 

1.12   “Guideline Initial Cure Period” means the term defined in    Section 6.1.

 

1.13   “Internal Parts” means the subset of Licensed Products that are parts and
components inside a Keysight instrument and which are not visible to the end
user during normal operation of that instrument.   For the avoidance of doubt
“normal operation” for purposes of this definition does not include inspection,
calibration, maintenance, and service, or any other activity which would involve
the removal or opening of a fastener or panel to gain access to the interior of
the Keysight instrument.

 

E-3

--------------------------------------------------------------------------------


 

1.14   “Initial Cure Period” means the term defined in Section 8.1.

 

1.15   “Keysight Business” means Keysight Business as defined in the Separation
Agreement.

 

1.16   “Keysight Director of Quality” means the contact specified in Exhibit E.

 

1.17   “Keysight Overlap Field” means Keysight Overlap Field as defined in the
IPMA.

 

1.18   “Keysight Primary Field” means Keysight Primary Field as defined in the
IPMA.

 

1.19   “Keysight Quality Reports” means the term defined in Section 7.3(a).

 

1.20   “Keysight Product” means Keysight Product as defined in the IPMA.

 

1.21   “Law” means Law as defined in the Separation Agreement.

 

1.22   “Legacy Products” means products which are not on Agilent’s published
corporate price list as of one day prior to the Effective Date, but which once
were on Agilent’s, or its predecessors-in-interest corporate price list and
which relate to the Keysight Primary Field or Keysight Overlap Field.

 

1.23   “Licensed Marks” means the Agilent Marks listed on Exhibit A of this
License.

 

1.24   “Licensed Products” means any of the following:  (1) Keysight Products on
Agilent’s published corporate price list as of one day prior to the Effective
Date; (2) Keysight Products available for purchase from Agilent or an Affiliate
as a special order as of July 31, 2014; (3) parts, components or software for
Keysight Products or Legacy Products which are sold by Agilent as of one day
prior to the Effective Date; (4) any new versions of items (1), (2) or (3),
above, that have merely minor incremental differences, (5) software containing a
Mark Displaying Software Code Block; and (6) services including maintenance
(whether diagnostic, preventive, remedial, warranty or non-warranty), parts
replacement, components (including software) support, and similar services
associated with Licensed Products or Legacy Products, pursuant to Maintenance
Contracts or otherwise.

 

1.25   “Maintenance Contracts” means agreements pursuant to which Keysight, its
Affiliates or their Authorized Dealers or their designees provide repair and
maintenance services (whether preventive, diagnostic, remedial, warranty or
non-warranty) in connection with Licensed Products or Legacy Products, including
without limitation, agreements entered into by Agilent or its
predecessors-in-interest prior to August 1 and assigned to Keysight.

 

1.26   “Mark” means any trademark, service mark, trade name, domain name, URL or
other electronic identifier, and the like or other word, name, symbol or device
or any combination thereof, used or intended to be used by a Person to identify
and distinguish the products or services of that Person from the products or
services of others and to indicate the

 

E-4

--------------------------------------------------------------------------------


 

source of such products or services, including without limitation all
registrations and applications therefor throughout the world and all common law
and other rights therein throughout the world.

 

1.27   “Mark Displaying Software Code Block” means software code segments
written before the Distribution Date and included in software that is either a
Keysight Product, or designed to run on, a Keysight Product or Legacy Product,
and which result in a Licensed Mark being displayed to a user.  Examples of
screens where such displays often appear include: installation instructions,
splash screens, license information, and help information.

 

1.28   “Marketing Materials” means advertising, promotions, display fixtures or
similar type literature or things, in any medium, for the marketing, promotion
or advertising of the Sale or Service of the Licensed Products or parts therefor
that are marked with at least one of the Licensed Marks.

 

1.29   “Non-Customer-Facing Parts” means tangible parts which contain or bear
Licensed Marks that are not visible to end customers in the ordinary course of
use.  For the avoidance of doubt, “ordinary course of use” for purposes of this
definition includes normal inspection, use, calibration, maintenance, and
service.  Examples of Non-Customer-Facing Parts include a semiconductor die
which bears a Licensed Mark but which is sold in an encapsulated form (where the
encapsulation does not bear a Licensed Mark) and software whose source code
includes a Licensed Mark, but whose user accessible interfaces do not bear
Licensed Marks.  It also includes tangible parts where the Licensed Mark has
been obscured and is thus not visible, perhaps because a label has been affixed
over the Licensed Mark.

 

1.30   “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

1.31   “Quality Standards” means written standards of quality applicable to the
Licensed Products, as in use immediately prior to the Effective Date, unless
otherwise modified in writing by Keysight from time to time during the Term of
this License and communicated to Agilent for review/approval.

 

1.32              “Second Cure Period” means the term defined in Section 8.2.

 

1.33              “Second Guideline Cure Period” means the term defined in
Section 6.2.

 

1.34   “Sell” means to sell, transfer, lease or otherwise dispose of a product.
“Sale” and “Sold” have the corollary meanings ascribed thereto.

 

1.35   “Service” means to repair, refurbish, fix, perform any maintenance or
otherwise review a Sold Licensed Product, so that such product continues to
operate in normal, working conditions, or to diagnose any existing operational
issues with such Licensed Product.

 

1.36   “Subsidiary” means Subsidiary as defined in the Separation Agreement.

 

1.37   “Term” means the term defined in Section 3.2 of this License.

 

E-5

--------------------------------------------------------------------------------


 

1.38     “Third Party” means a Person other than Agilent and its Affiliates or
Keysight and its Affiliates.

 

1.39     “Trademark Usage Guidelines” means the written guidelines for proper
usage of the Licensed Mark that are in use immediately prior to the Effective
Date and located at:  http://www.agilent.com/secure/agilentbrand/.

 

User Name:  brandid
Password:  spark.

 

For literature, packaging, exhibit standards, emarketing, learning products, web
and Third Party Marks use standards located at: 
http://www.agilent.com/secure/trademark.

 

User Name:  trademark
Password:  ez4u.

 

For product labeling, use the product labeling standards attached hereto as
Exhibit B.

 

Agilent shall notify Keysight in writing of any change to the above URLs, user
names, or passwords.   All such standards and guidelines may be revised and
updated by Agilent from time to time during the Term in writing at the sites
listed above or by written communication to Keysight, at Agilent’s sole
discretion with regard to the product labeling standards.  With regard to
product labeling embedded into the manufacturing process, any such labeling that
was created by Agilent and used on Licensed Products as of the Effective Date
will be deemed to be in compliance with any product labeling standards, provided
the embedded product labeling has not been altered by Keysight or its
Affiliates.

 

1.40     “Unencapsulated Integrated Circuits” means the Licensed Products listed
in Exhibit C.

 

ARTICLE II
LICENSES

 

2.1            LICENSE GRANT.  Agilent grants to Keysight a personal,
non-exclusive, worldwide and non-transferable (except as set forth in
Section 11.3 hereof) license to the Licensed Marks, Agilent Blue, Agilent Lime
Green, and the Eco-Label Symbol commencing on the day prior to the Effective
Date and continuing for their respective stated license terms as set out in
Article III below, to use for the respective license term the Licensed Marks on
or in connection with:

 

(a)                                 Corporate Identity Materials;

 

(b)                                 Licensed Products,

 

(c)                                  Collateral Materials, and

 

E-6

--------------------------------------------------------------------------------


 

(d)                                 Marketing Materials,

 

all in connection with the Sale, offer for Sale, support, and Service of such
Licensed Products (or in the case of Licensed Products in the form of software,
in connection with the licensing of such Licensed Products).

 

2.2            LICENSE RESTRICTIONS.

 

(a)               Keysight may not make any use whatsoever, in whole or in part,
of the Licensed Marks or Agilent Blue, as any part of or otherwise in direct
connection with Keysight’s corporate name, trade name, “doing business as” name,
fictitious name or Internet domain name, or on any Corporate Identity Materials,
without the prior written consent of Agilent, except as expressly set forth in
Section 3.3 (a)-(c) below.  Nothing herein shall prevent or restrict Keysight
from making informational use of the Licensed Marks as stated in Section 2.8
herein.

 

(b)               Except for those combined marks expressly listed in this
2.2(b), Keysight may not use any Licensed Mark in direct association with
another Mark such that the two Marks appear to be a single Mark or in any other
composite manner with any Marks of Keysight or any Third Party.  Keysight shall
cease use of the listed combined marks within five (5) years of the Distribution
Date.

 

(i)                                     Agilent Advantage

(ii)                                  Agilent Assured

(iii)                               Agilent Assureme

(iv)                              Agilent Certiprime (and Design)

(v)                                 Agilent CXA

(vi)                              Agilent Direct

(vii)                           Agilent Easyexpert

(viii)                        Agilent Fault Detective

(ix)                              Agilent Instapin

(x)                                 Agilent N2X

(xi)                              Agilent Open

(xii)                           Agilent Open (and Design)

(xiii)                        Agilent Vee

(xiv)                       MyAgilent

 

(c)                                  In all respects, Keysight’s usage of the
Licensed Marks during the Term pursuant to the license granted hereunder shall
be in a manner consistent with the high standards, reputation and prestige of
Agilent as represented by its use of the Licensed Marks, and any usage by
Keysight that is inconsistent with the foregoing shall be deemed to be outside
the scope of the license granted hereunder.

 

E-7

--------------------------------------------------------------------------------


 

2.3            LICENSEE UNDERTAKINGS.  As a condition to the licenses granted
hereunder, Keysight undertakes to Agilent that:

 

(a)                                 Keysight shall not use the Licensed Marks
(or any other Mark of Agilent) in any manner contrary to public morals, in any
manner which is deceptive or misleading, which ridicules or is derogatory to the
Licensed Marks, or which compromises or reflects unfavorably upon the goodwill,
good name, reputation or image of Agilent or the Licensed Marks, or which might
jeopardize or limit Agilent’s proprietary interest therein.

 

(b)                                 Keysight shall not use the Licensed Marks or
any other Agilent Mark in connection with any products other than the Licensed
Products, including without limitation any other products sold and/or
manufactured by Keysight.

 

(c)                                  Keysight shall not:  (i) misrepresent to
any Person the scope of its authority under this License, (ii) incur or
authorize any expenses or liabilities chargeable to Agilent or (iii) take any
actions that would impose upon Agilent any obligation or liability to a Third
Party other than obligations under this License or other obligations which
Agilent expressly approves in writing for Keysight to incur on its behalf.

 

(d)                                 All press releases and corporate advertising
and promotions that embody the Licensed Marks and messages conveyed thereby
shall be consistent with the high standards and prestige represented by the
Licensed Marks.

 

2.4            RESERVATION OF RIGHTS.  Except as otherwise expressly provided in
this License, Agilent shall retain all rights in and to the Licensed Marks and
all other Agilent Marks, including without limitation:

 

(a)                                 all rights of ownership in and to the
Licensed Marks;

 

(b)                                 the right to use (including the right of
Agilent’s Affiliates to use) the Licensed Marks, either alone or in combination
with other Marks, in connection with the marketing, offer or provision of any
products or services, except for the Licensed Products; and

 

(c)                                  the right to license Third Parties to use
the Licensed Marks, except on the Licensed Products.

 

2.5            SEARCH ENGINE AUTHORITY.  Agilent hereby authorizes Keysight to
utilize the Licensed Marks as keywords in pay-for-placement online advertising,
such as through search engines for a period ending on November 1, 2019, provided
that such use is limited to Keysight Products, e.g., “Agilent Oscilloscope,” and
does not overlap with any Agilent retained products, e.g., “Agilent Lab
Software” or “Agilent Analyzer.”

 

2.6            THIRD-PARTY LICENSES.  Nothing in this License shall be construed
to prevent Agilent from granting any licenses for the use of the Licensed Marks
or from utilizing the Licensed Marks in any manner whatsoever, except in
relation to the Licensed Products following the Distribution Date.

 

E-8

--------------------------------------------------------------------------------


 

2.7            NOTIFICATION.  Except as would be a violation of Law, Keysight
agrees to notify all customers receiving parts and materials bearing the
Licensed Marks that Keysight is the source of and is the proper contact for such
products, parts and materials.

 

2.8            REFERENCES TO AGILENT.  It is understood and agreed that it shall
not be a violation of this License for Keysight, its Affiliates or its
Authorized Dealers, at any time during or after the Term, to make accurate
references to the fact that Keysight has succeeded to the business of Agilent
with respect to the Licensed Products, or to advertise or promote its or their
provision of maintenance services or supply of spare parts for Licensed Products
or Legacy Products previously sold under any of the Licensed Marks, provided
that Keysight, its Affiliates and its Authorized Dealers do not in connection
therewith claim to be authorized by Agilent in any manner with respect to such
activities and do not brand any products, Marketing Materials, Collateral
Materials or parts Sold after the Term with any of the Licensed Marks in a
manner that is inconsistent with this Article II.  Notwithstanding the
foregoing, it shall not be a violation of this License, either during or after
the Term of this License, for Keysight to refer to Agilent in a nominative or
non-trademark use, such as a statement that Keysight’s parts and components are
compatible with Licensed Products previously sold by Agilent, as long as such
use is not misleading or would otherwise cause consumer confusion.  For the
avoidance of doubt, Keysight may make accurate references to the fact that
Keysight has succeeded to the business of Agilent with respect to the Licensed
Products within its Corporate Identity Materials.  In addition, it shall not be
a violation of this License, either during or after the Term of this License for
Keysight products, in response to a software identification command, including
but not limited to a SCPI command, to identify themselves in a way that may
include “Agilent” or “Agilent Technologies.”  Further, it shall not be a
violation of this License, either during or after the Term of this License, for
Keysight products to utilize the USB Vendor ID associated with Agilent.

 

2.9            EXISTING INVENTORY OF PARTS AND COMPONENTS.  It is understood and
agreed that it shall not be a violation of this License, either during or after
the Term of this License, for Keysight to sell as spare parts or components, or
to utilize in maintenance (whether diagnostic, preventive, remedial, warranty or
non-warranty) or refurbishment of any Licensed Products or Legacy Products any
Licensed Products that were any of the following, and such sale or use is not
misleading or would otherwise cause consumer confusion:

 

(a)                                 Made under license;

(b)                                 In Keysight inventory as of the Distribution
Date;

(c)                                  Part of lifetime buy initiated prior to the
Distribution Date; or

(d)                                 Software substantially unmodified after the
Distribution Date.

 

2.10     NON-CUSTOMER-FACING PARTS. It is understood and agreed that it shall
not be a violation of this License, either during or after the Term of this
License, for Keysight to sell or distribute Non-Customer-Facing Parts provided
such is not misleading or would otherwise cause consumer confusion.

 

2.11     UNMODIFIED COPYRIGHTED WORKS.  It is understood and agreed that it
shall not be a violation of this License, either during or after the Term of
this License, for Keysight to exercise their rights in copyrighted works
(including but not limited to software,

 

E-9

--------------------------------------------------------------------------------


 

documents, presentation materials, learning products, application notes, and
videos), including the right to distribute and publically display such works,
where the copyright has been assigned by Agilent to Keysight as of the
Distribution Date even if such works bear a Licensed Mark, as long as such
remain substantially unmodified from the Distribution Date, and such exercise of
copyright rights is not misleading or would otherwise cause consumer confusion.

 

2.12     REPAIR AND REFURBISHMENT.  It is understood and agreed that it shall
not be a violation of this License, either during or after the Term of this
License, for Keysight to repair or refurbish any Licensed Product or Legacy
Product bearing a Licensed Mark, or to sell or distribute any such refurbished
or repaired Licensed Product or Legacy Product, as long as such activity is not
misleading or would otherwise cause consumer confusion.

 

2.13     INDEMNIFICATION.  Keysight and its Affiliates shall indemnify Agilent
and its Affiliates and hold them harmless from all Third Party claims arising
out of or relating to their use or sale of any products, parts or materials
using or containing any of the Licensed Marks from and after the Distribution
Date and any sales activities relating thereto.

 

ARTICLE III
TERM OF LICENSE

 

3.1            The term of each of the licenses granted pursuant to Section 2.1
above shall begin on the Effective Date and, unless terminated sooner pursuant
to the provisions of Articles VIII or XI hereof, shall last for the periods set
forth in Section 3.3 below.

 

3.2            “Term” means the period of time Keysight is permitted to use the
Licensed Marks.

 

3.3            Except as provided for in Sections 2.9 through 2.13, above,
Keysight agrees to discontinue all use of the Licensed Marks no later than the
expiration of the Terms shown below:

 

(a)              Corporate Identity Materials:  six (6) months from the
Distribution Date;

 

(b)              Licensed Products and associated Collateral Materials and
Marketing Materials: except as provided in Sections 3.3 (c), (d) or (e) below,
five (5) years from the Distribution Date;

 

(c)               Internal Parts:  twenty (20) years from the Distribution Date;

 

(d)              Licensed Products listed in Exhibit D:  twenty (20) years from
the Distribution Date; and

 

(e)               Unencapsulated Integrated Circuits:  Until removed from the
Keysight corporate price list.

 

3.4            Keysight agrees to timely notify Agilent when all of the
Unencapsulated Integrated Circuits have been removed from the Keysight corporate
price list.

 

E-10

--------------------------------------------------------------------------------


 

ARTICLE IV
PERMITTED SUBLICENSES

 

4.1            SUBLICENSES.

 

(a)                                 SUBLICENSES TO AFFILIATES AND CONTRACT
MANUFACTURERS.  Subject to the terms and conditions of this License, including
all applicable Quality Standards, Quality Control Monitoring, and Trademark
Usage Guidelines and other restrictions in this License, Keysight may grant
sublicenses to its Affiliates and to Contract Manufacturers entering into
Contract Manufacturer agreements with Keysight (collectively “sublicensees”) to
use the Licensed Marks in accordance with the license grant in Section 2.1
above; provided that:  (i) Keysight enters into a written sublicense agreement
with each such sublicensee and (ii) such agreement does not include the right to
grant further sublicenses other than sublicenses between Affiliates of
Keysight.  Keysight shall provide copies of such written sublicense agreements
to Agilent upon request.  If Keysight grants any sublicense rights pursuant to
this Section 4.1(a) and any such sublicensee ceases to be an Affiliate or
Contract Manufacturer, then the sublicense granted to such Affiliate or Contract
Manufacturer pursuant to this Section 4.1(a) shall terminate immediately upon
cessation.

 

(b)                                 SUBLICENSES TO TRANSFEREES.  If Keysight
transfers a going business (but not all or substantially all of its business or
assets), and such transfer includes at least one marketable product and tangible
assets having a net value of at least twenty-five million U.S. dollars
($25,000,000) then, subject to the terms and conditions of this License,
including all applicable Quality Standards, Quality Control Monitoring, and
Trademark Usage Guidelines and other restrictions in this License, Keysight may
grant sublicenses to the transferee of such business to use the Licensed Marks
on the Keysight Products that are in the transferred business as of the
effective date of the transfer in accordance with the license grant set forth in
Section 2.1 above; provided, that:  (i) Keysight enters into a written
sublicense agreement with the sublicensee, (ii) such agreement does not include
the right to grant further sublicenses and (iii) in any event, such sublicense
shall terminate ninety (90) days after the effective date of the transfer. 
Keysight shall provide copies of such written sublicense agreements to Agilent
upon request.  Keysight shall remain responsible and liable to Agilent for all
acts or omissions of such permitted sublicensees with respect to the Licensed
Marks or this License if such acts or omissions were made by Keysight.

 

4.2            AUTHORIZED DEALERS’ USE OF MARKS.  Subject to the terms and
conditions of this License, including all applicable Quality Standards and
Trademark Usage Guidelines and other restrictions in this License, Keysight (and
those Affiliates sublicensed to use the Licensed Marks pursuant to Section 4.1)
may allow Authorized Dealers to:  (a) Sell, otherwise distribute or Service
Collateral Materials and Licensed Products bearing the Licensed Marks,
(b) create and use Marketing Materials and (c) allow other Authorized Dealers to
do any or all of these things, provided that such Authorized Dealers agree to
full compliance with all relevant provisions of this License.  Keysight shall
remain responsible and liable to Agilent for all acts or omissions of Authorized
Dealers with respect to the Licensed Marks or this License if such acts or
omissions were made by Keysight.

 

E-11

--------------------------------------------------------------------------------


 

4.3            ENFORCEMENT OF AGREEMENTS.  Keysight shall take all reasonably
appropriate measures at Keysight’s expense to promptly and diligently enforce
the terms of any sublicense agreement or other agreement with any sublicensee or
Authorized Dealer and shall restrain any such sublicensee or Authorized Dealer
from violating such terms, including without limitation:  (a) monitoring the
sublicensees’ and Authorized Dealers’ compliance with the relevant Quality
Standards and Trademark Usage Guidelines and causing any non-complying
sublicensee or Authorized Dealer promptly to remedy any failure; (b) if need be,
terminating such agreement; and/or (c) if need be, commencing legal action, in
each case using a standard of care consistent with Agilent’s practices as of one
day prior to the Effective Date, but in no case using a standard of care less
than what is reasonable in the industry.  In the event that Agilent determines
that Keysight has failed to promptly and diligently enforce the terms of any
such agreement using such standard of care, Agilent reserves the right to
enforce such terms, only after providing Keysight with written notice and time
to cure such failure to enforce consistent with the procedures set forth in
Articles VI and VIII.  If Keysight fails to cause sublicensees to cure any
defects, and Agilent elects to enforce its rights in accordance with this
paragraph,  Keysight shall reimburse Agilent for its reasonable litigation
costs, attorneys’ fees, and expenses incurred in enforcing the agreement,
including out-of-pocket costs, attorneys’ fees, and expenses incurred from
litigation.

 

ARTICLE V
TRADEMARK USAGE GUIDELINES

 

5.1            TRADEMARK USAGE GUIDELINES.  Keysight, its Affiliates and
Authorized Dealers shall use the Licensed Marks during the Term only in a manner
that is consistent with the Trademark Usage Guidelines.  To the extent that
Keysight’s use of the Licensed Marks is unchanged from how the Licensed Marks
were used in a product Sold by Agilent’s Electronic Measurement Group prior to
the Effective Date, such use in the counterpart Keysight product shall be deemed
to be consistent with the Trademark Usage Guidelines.

 

5.2            TRADEMARK REVIEWS.  At Agilent’s reasonable request, Keysight
agrees to furnish or make available for inspection to Agilent one (1) sample of
Corporate Identity Materials, Licensed Products, Collateral Materials and
Marketing Materials of Keysight and its Affiliates that are marked with one or
more of the Licensed Marks.  Keysight further agrees to take reasonably
appropriate measures to require its Authorized Dealers to furnish or make
available for inspection to Keysight samples of Marketing Materials and
Collateral Materials of its Authorized Dealers.  If Keysight is notified or
reasonably determines that it or any of its Affiliates or Authorized Dealers is
not complying with any Trademark Usage Guidelines, it shall notify Agilent and
the provisions of Section 4.3 and Article VI hereof shall apply to such
noncompliance.

 

ARTICLE VI
TRADEMARK USAGE GUIDELINES ENFORCEMENT

 

6.1            INITIAL CURE PERIOD.  If Agilent becomes aware that Keysight or
any of its Affiliates is not complying with any Trademark Usage Guidelines,
Agilent shall notify

 

E-12

--------------------------------------------------------------------------------


 

Keysight in writing, setting forth in reasonable detail a written description of
the noncompliance and any requested action for curing such noncompliance. 
Keysight shall then have forty-five (45) calendar days after receipt of such
notice (“Guideline Initial Cure Period”) to correct such noncompliance or submit
to Agilent a written plan to correct such noncompliance, which written plan
shall be reasonably acceptable to Agilent, unless Agilent previously
affirmatively concurs in writing, in its sole discretion, that Keysight or its
Affiliate is in compliance.  If Agilent or Keysight becomes aware that an
Authorized Dealer is not complying with any Trademark Usage Guidelines, Keysight
(but not Agilent) shall promptly notify such Authorized Dealer in writing,
setting forth in reasonable detail a written description of the noncompliance
and any requested action for curing such noncompliance.  Such Authorized Dealer
shall then have the Guideline Initial Cure Period to correct such noncompliance
or submit to Keysight a written plan to correct such noncompliance, which
written plan shall be reasonably acceptable to Keysight and Agilent.

 

6.2            SECOND CURE PERIOD.  If the noncompliance with the Trademark
Usage Guidelines continues beyond the Guideline Initial Cure Period, Keysight
and Agilent shall each promptly appoint a representative to negotiate in good
faith actions that may be necessary to correct such noncompliance.  The parties
shall have thirty (30) calendar days following the expiration of the Guideline
Initial Cure Period to agree on corrective actions, and Keysight shall have
thirty (30) calendar days from the date of an agreement of corrective actions to
implement such corrective actions and cure or cause the cure of such
noncompliance (“Second Guideline Cure Period”).

 

6.3            ENFORCEMENT UPON FAILURE TO CURE.  If the noncompliance with the
Trademark Usage Guidelines by Keysight or any Affiliate (as the case may be)
remains uncured after the expiration of the Second Guideline Cure Period, then
at Agilent’s election, Keysight or the non-complying Affiliate (as the case may
be) promptly shall cease using the non-complying Corporate Identity Materials,
Licensed Product, Collateral Materials and/or Marketing Materials until Agilent
reasonably determines that Keysight or the non-complying Affiliate (as the case
may be) has reasonably demonstrated its ability and commitment to comply with
the Trademark Usage Guidelines.  If the noncompliance with the Trademark Usage
Guidelines by an Authorized Dealer remains uncured after the expiration of the
Second Guideline Cure Period, then at Keysight’s election, such Authorized
Dealer promptly shall cease using the non-complying Collateral Materials and/or
Marketing Materials until Keysight determines that such Authorized Dealer has
demonstrated its ability and commitment to comply with the Trademark Usage
Guidelines.  Nothing in this Article VI shall be deemed to limit Keysight’s
obligations under Section 4.3 above or to preclude Agilent from exercising any
rights or remedies under Section 4.3 above.

 

ARTICLE VII
QUALITY STANDARDS

 

7.1            GENERAL.  Keysight acknowledges that the Licensed Products
permitted by this License to be marked with one or more of the Licensed Marks
must continue to be of sufficiently high quality as to provide protection of the
Licensed Marks and the goodwill they symbolize, and at least consistent and in
compliance with the applicable Agilent Quality Standards in effect as of the day
prior to the Effective Date.  Prior to making any material change

 

E-13

--------------------------------------------------------------------------------


 

in any applicable Quality Standard, Keysight shall first advise Agilent of the
anticipated change, and obtain Agilent’s consent before implementing it.

 

7.2            QUALITY STANDARDS.  Keysight and its Affiliates shall use the
Licensed Marks only on and in connection with Licensed Products that meet or
exceed in all respects the applicable Quality Standards in effect on the
Distribution Date, or as otherwise mutually agreed between the parties.

 

7.3            QUALITY CONTROL MONITORING.

 

(a)                                 REPORTS:  Keysight will provide Agilent with
the quality reports in the form and at the frequency used by Agilent’s
Electronic Measurement Group as of July 31, 2014 (“Keysight Quality Reports”)
unless otherwise agreed in writing between the parties.  Keysight Quality
Reports should be sent electronically to Agilent Enterprise Quality Director or
a delegate using the contact information provided in Exhibit E.  If a Keysight
Quality Report is not submitted within fourteen (14) days of its respective due
date, Keysight shall be considered in violation of this provision and subject to
the provisions of Artilce VIII (including Section 8.4), below, except when the
parties have otherwise agreed in writing.

 

(b)                                 ADDITIONAL INFORMATION.  Any Agilent
concerns about the reports or their contents should be directed the Keysight
Director of Quality or authorized delegate using the contact information
provided in Exhibit E.  If Agilent determines that further information or other
action is needed, appropriate requests will be made via email to the Keysight
Director of Quality or authorized delegate, using the contact information
provided in Exhibit E, who will acknowledge such request within fifteen (15)
days of receipt.  The parties will then confer to exchange relevant information
and determine needed actions and applicable deadlines.

 

(c)                                  SAMPLES.  In addition, at Agilent’s
reasonable request, Keysight shall furnish or make available to Agilent for
inspection one (1) sample of each requested Licensed Product marked with one or
more of the Licensed Marks.

 

(d)                                 UPDATING CONTACT INFORMATION. Contact
information may be updated consistent with Section 8.6 of the Separation
Agreement, below, with a copy to Agilent Enterprise Quality Director and the
Keysight Director of Quality.

 

ARTICLE VIII
QUALITY STANDARD ENFORCEMENT

 

8.1            INITIAL CURE PERIOD.  If Agilent becomes aware that Keysight or
any Affiliate is not complying with any Quality Standard or transmitting the
reports identified in Section 7.3(b), above, Agilent shall notify Keysight in
writing, setting forth in reasonable detail a written description of the
noncompliance and any requested action for curing such noncompliance.  Following
receipt of such notice, Keysight shall make an inquiry promptly and in good
faith concerning each instance of noncompliance described in the notice. 
Keysight shall then have thirty (30) calendar days after receipt of such notice
(“Initial Cure Period”) to correct such noncompliance or submit to Agilent a
written plan to correct such noncompliance, which

 

E-14

--------------------------------------------------------------------------------


 

written plan shall be reasonably acceptable to Agilent, unless Agilent
previously affirmatively concurs in writing, in its sole discretion, that
Keysight or its Affiliates is in compliance.

 

8.2            SECOND CURE PERIOD.  If the noncompliance with the Quality
Standards continues beyond the Initial Cure Period, Keysight and Agilent shall
each promptly appoint a representative to negotiate in good faith actions that
may be necessary to correct such noncompliance.  The parties shall have fifteen
(15) calendar days following the expiration of the Initial Cure Period to agree
on corrective actions, and Keysight shall have fifteen (15) calendar days from
the date of an agreement of corrective actions to implement such corrective
actions and cure or cause the cure of such noncompliance (“Second Cure Period”).

 

8.3            ENFORCEMENT UPON FAILURE TO CURE.  If the said noncompliance with
the Quality Standards by Keysight or any Affiliate (as the case may be) remains
uncured after the expiration of the Second Cure Period, then at Agilent’s
election, Keysight or the non-complying Affiliate (as the case may be) promptly
shall cease offering the non-complying Licensed Products under the Licensed
Marks until Agilent reasonably determines that Keysight or the non-complying
Affiliate (as the case may be) has reasonably demonstrated its ability and
commitment to comply with the Quality Standards.  Nothing in this Article VIII
shall be deemed to limit Keysight’s obligations under Section 4.3 above or to
preclude Agilent from exercising any rights or remedies under Section 4.3 above.

 

8.4            REPEATED VIOLATIONS OF REPORT REQUIREMENT.   If Keysight violates
Section 7.3(a), above, in any three (3) months during any consecutive twelve
(12)—month period, Keysight’s license rights to use the Licensed Marks under
this agreement shall be deemed automatically terminated with respect to all
Licensed Products, regardless of whether or not Agilent has provided Keysight
any notices of noncompliance.

 

8.5            LICENSE RE-GRANT FOLLOWING LICENSE TERMINATION.  In the event of
an automatic license termination under Section 8.4 above, Keysight may, at any
time, request in writing that Agilent re-grant Keysight a license having
identical terms to apply from the new grant date forward and potentially also
apply retroactively as to certain products.  The written request shall include:
(1) current Keysight Quality Reports;(2) all of the relevant Keysight Quality
Reports covering the periods of unlicensed use; and (3) two thousand U.S.
dollars ($2,000) per month for each month of unlicensed use of the Licensed
Marks, to compensate Agilent for the costs and risks associated with Keysight’s
unlicensed use of the Licensed Marks.  Effective upon receipt of such request
from Keysight, the license shall be deemed granted effective from the receipt
date forward.  If Keysight has also requested the license apply retroactively,
Agilent shall evaluate the request in light of the written application.  Within
thirty (30) days of receipt, Agilent shall review the back Keysight Quality
Reports and respond to the request with any concerns raised in the current
Keysight Quality Reports being addressed using the processes of Section 7.3 and
Sections 8.1, 8.2 and 8.3, above.  If supported by the data submitted, Agilent
shall grant the request for retroactive application of the license by making the
re-granted license applicable to the relevant Licensed Products, as if the
license had not been terminated.

 

E-15

--------------------------------------------------------------------------------


 

ARTICLE IX
PROTECTION OF LICENSED MARKS

 

9.1            GOODWILL OF LICENSED MARKS.  Any increase in the goodwill
associated with Keysight’s use of the Licensed Marks shall inure exclusively to
the benefit of Agilent and Keysight shall not acquire or assert any rights
therein.  Keysight recognizes the value of the goodwill associated with the
Licensed Marks, and that the Licensed Marks may have acquired secondary meaning
in the minds of the public.

 

9.2            PROTECTION OF LICENSED MARKS.  During the term of this License,
Keysight shall assist Agilent, at Agilent’s request and expense, in the
procurement and maintenance of Agilent’s intellectual property rights in the
Licensed Marks.  Keysight will not grant or attempt to grant a security interest
in the Licensed Marks or record any such security interest in the United States
Patent and Trademark Office or elsewhere against any Mark application or
registration belonging to Agilent.  Keysight agrees to, and shall cause its
Affiliates to, execute all documents reasonably requested by Agilent to affect
further registration of, maintenance and renewal of the Licensed Marks,
recordation of the license relationship between Agilent and Keysight and
recordation of Keysight as a registered user.  Agilent makes no warranty or
representation that Mark registrations have been or will be applied for, secured
or maintained in the Licensed Marks throughout, or anywhere within the world. 
Keysight shall cause to appear on all Licensed Products, all Marketing Materials
and all Collateral Materials, such legends, markings and notices as may be
required by applicable law or as otherwise agreed by Agilent and Keysight.

 

9.3            SIMILAR MARKS.  Keysight agrees not to use or register in any
country any Mark that is or may be confusingly similar to or otherwise infringe
Licensed Marks, or any element thereof.  Keysight agrees not to adopt any Marks
incorporating the root “Agil” or any other Mark confusingly similar to the
Licensed Marks.  Keysight shall not challenge Agilent’s ownership of or the
validity of the Licensed Marks or any application for registration thereof
throughout the world.  Keysight shall not use or register in any country or
jurisdiction, or permit others to use or register on its behalf in any country
or jurisdiction, any copyright, telephone number or any other intellectual
property right, whether recognized currently or in the future, or any other
designation which would affect the ownership or rights of Agilent in and to the
Licensed Marks, or otherwise take any action which would adversely affect any of
such ownership rights, or assist anyone else in doing so.  Keysight shall cause
its Affiliates and direct its Authorized Dealers to comply with the provisions
of this Section 9.3.

 

9.4            INFRINGEMENT PROCEEDINGS.

 

(a)                                 NOTICE TO AGILENT.  If Keysight learns,
during the Term of this License, of any infringement or threatened infringement
of the Licensed Marks, or any unfair competition, passing-off or dilution with
respect to the Licensed Marks, Keysight shall provide timely notice to Agilent
or its authorized representative giving particulars thereof and indicating
whether Keysight requests Agilent take action to enforce its rights in such
matter.   Notwithstanding the foregoing, Keysight is not obligated to monitor or
police use of the Licensed Marks by Third Parties other than as specifically set
forth in Section 4.3 hereof.

 

E-16

--------------------------------------------------------------------------------


 

(b)              DECISION TO ENFORCE.  Except for those actions initiated by
Keysight pursuant to Section 4.3 hereof to enforce any sublicense or other
agreement with any Affiliate or Authorized Dealer, Agilent shall have exclusive
control of any litigation, opposition, cancellation or related legal
proceedings.  The decision whether to bring, maintain or settle any such
proceedings shall be at the exclusive option of Agilent; provided, however, that
in cases where Keysight is bearing the costs of such action, Agilent agrees to
consult with Keysight prior to making such decisions.  Keysight can revoke its
request that Agilent take action at any time upon written notice.  If the
revocation is received by Agilent before an action is initiated, the revocation
will be effective upon receipt.  However, if the revocation is received by
Agilent after an action is initiated, Keysight’s revocation will become
effective only upon the action being successfully terminated or concluded.  If,
during the pendency of an action for which Keysight is bearing the costs, a
settlement opportunity is presented that Keysight elects to accept, Agilent may
alone reject the settlement and continue the litigation on the condition that
Agilent bear the costs from that time forward.  Keysight shall not and shall
have no right to initiate any litigation, opposition, cancellation or related
legal proceedings with respect to the Licensed Marks in its own name (except for
those actions initiated by Keysight pursuant to Section 4.3 hereof).  Other than
disbursement of monetary recoveries in accordance with Section 9.4(d), below,
Agilent shall incur no liability to Keysight or any other Person under any legal
theory by reason of Agilent’s failure or refusal to prosecute, nor by reason of
any settlement to which Agilent may agree.

 

(c)               KEYSIGHT ASSISTANCE.   Keysight shall provide necessary
information and assistance to Agilent or its authorized representatives in the
event that Agilent decides that proceedings should be commenced.  Keysight
agrees to cooperate with Agilent to enforce its rights in the Licensed Marks,
including to join or be joined as a party in any action taken by Agilent against
a Third Party for infringement or threatened infringement of the Licensed Marks,
to the extent such joinder is required under mandatory local law for the
prosecution of such an action.

 

(d)              COST OF ENFORCEMENT.  Unless Keysight has indicated its desire
that Agilent take action to enforce its rights in a matter, Agilent shall be
responsible for all costs associated with Agilent’s enforcement, including the
costs of Keysight assistance provided in accordance with Section 9.4(c), above,
and all monetary recoveries shall belong exclusively to Agilent.  Where Keysight
has requested Agilent take action, Keysight shall be responsible for all costs
associated with Agilent’s enforcement.  If Keysight is responsible for costs,
all monetary recoveries up to the full cost of enforcement shall be paid to
Keysight with any amounts above and beyond the cost of enforcement split equally
between Agilent and Keysight.  If Keysight revokes its request that Agilent take
action in a particular matter, Keysight shall remain liable for any costs
incurred through the date the revocation became effective, and all monetary
recoveries shall belong exclusively to Agilent.

 

(e)               PENDING ACTIONS.  As to actions pending on as of the day prior
to the Effective Date, Agilent shall continue to bear the costs, and Keysight
shall provide assistance in accordance with Section 9.4(c) above, unless the
parties otherwise agree in writing as to a specific action.

 

E-17

--------------------------------------------------------------------------------


 

9.5            TECHNICAL ASSISTANCE.  Except as otherwise set forth herein, in
the Agreement or any other mutually executed agreement between the parties, no
party shall be required to provide the other party with any technical assistance
or to furnish any other party with, or obtain on their behalf, any documents,
materials or other information (including copies of registrations of the
Licensed Marks).

 

9.6            NO CHALLENGE TO TITLE.  The party receiving the license hereunder
acknowledges and agrees that the party (or its applicable Affiliate) granting
the license is the sole and exclusive owner of the Licensed Mark so licensed. 
Keysight agrees that it shall not (and shall cause its Affiliates not to), for
any reason, whether during or after the termination of this License, do or
authorize any Third Party to do, any of the following with respect to any
Licensed Mark licensed to Keysight or its Affiliates hereunder:  (a) represent
to any Third Party in any manner that it owns or has any ownership rights in the
Licensed Marks; (b) apply for federal, state, or national registration of the
Licensed Marks; or (c) impair, dispute or contest the validity of the Agilent
(or any of its Affiliates) right, title and interest in and to the Licensed
Marks.

 

ARTICLE X
CONFIDENTIALITY

 

The provisions set forth in Section 6.2 of the Separation Agreement are hereby
expressly incorporated into this License and made a part thereof, and all
information, whether written or oral, furnished by either party to the other
party or any Affiliate of such other party pursuant to this License shall also
be “Confidential Information,” as that term is defined in the Separation
Agreement.

 

ARTICLE XI
TERMINATION

 

11.1     VOLUNTARY TERMINATION.  By written notice to Agilent, Keysight may
voluntarily terminate all or a specified portion of the licenses granted to it
hereunder by Agilent.  Such notice shall specify the effective date of such
termination and shall clearly specify any affected Licensed Marks and Licensed
Products.

 

11.2     EFFECT OF TERMINATION; SURVIVAL.  Any voluntary termination of licenses
and rights of Keysight under Section 11.1 hereof shall not affect Keysight’s
licenses and rights with respect to any Licensed Products made or furnished by
Keysight prior to such termination or Keysight’s licenses and rights with
respect to any Licensed Marks not so terminated.  Notwithstanding anything in
this License to the contrary, Section 2.4 (Reservation of Rights), Section 2.13
(Indemnification), Article X (Confidentiality), this Section 11.2 (Effect of
Termination; Survival), Article XII (Limitation of Liability and Warranty
Disclaimer) and Article XIII (Miscellaneous Provisions) shall survive any
expiration or termination of this License in whole or in part.

 

11.3     CHANGE OF CONTROL.

 

(a)                                 Notwithstanding any other provisions of this
License, Change of Control, as defined in the IPMA applies to this License and
all licenses granted to Keysight by this

 

E-18

--------------------------------------------------------------------------------


 

License.   For example, if the licenses granted by Agilent to Keysight pursuant
to the IPMA are deemed not assignable pursuant to Section 8.2 of the IPMA, then
this License and all licenses granted under this License are not assignable.

 

(b)              Further, upon any Change of Control of Keysight, the term
specified in each of Sections 2.2(b), 3.3(b), 3.3(c), 3.3(d) and 3.3(e) shall
change to “three (3) years from the Distribution Date,” unless Agilent, in its
sole and absolute discretion, agrees otherwise in writing.  For example, in the
absence of Agilent’s written agreement to the contrary: (1) if the Change of
Control event were to occur on the second anniversary of the Distribution Date,
then all licenses granted under this Agreement would be deemed to terminate on
the third anniversary of the Distribution Date (i.e. in one (“1”) year); and
(2) if the Change of Control event were to occur after the third anniversary of
the Distribution Date, then all licenses granted under this agreement would be
deemed terminated immediately upon the occurrence of the Change of Control.

 

ARTICLE XII
LIMITATION OF LIABILITY AND WARRANTY DISCLAIMER

 

12.1     IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, CONSEQUENTIAL, INDIRECT, INCIDENTAL OR PUNITIVE DAMAGES OR LOST
PROFITS, HOWEVER CAUSED AND BASED ON ANY THEORY OF LIABILITY (INCLUDING
NEGLIGENCE) ARISING IN ANY WAY OUT OF THIS LICENSE, WHETHER OR NOT SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING SHALL NOT,
HOWEVER, LIMIT THE DAMAGES AVAILABLE TO AGILENT FOR (A) INFRINGEMENT OR
MISAPPROPRIATION OF ANY LICENSED MARKS OR (B) BREACHES OF ARTICLE X.

 

12.2     WARRANTIES DISCLAIMER.  EXCEPT AS OTHERWISE SET FORTH HEREIN, EACH
PARTY ACKNOWLEDGES AND AGREES THAT ALL LICENSED MARKS AND ANY OTHER INFORMATION
OR MATERIALS LICENSED OR FURNISHED HEREUNDER ARE LICENSED OR FURNISHED WITHOUT
ANY WARRANTIES WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT
THERETO, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF TITLE, FITNESS
FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR NON-INFRINGEMENT.

 

12.3     Except as otherwise set forth herein, neither Agilent nor any of its
Affiliates makes any warranty or representation as to the validity of any
Licensed Mark or any warranty or representation that any use of any Licensed
Mark with respect to any product or service will be free from infringement of
any rights of any Third Party.

 

E-19

--------------------------------------------------------------------------------


 

ARTICLE XIII
MISCELLANEOUS PROVISIONS

 

13.1     ENTIRE AGREEMENT.  This License, together with the Separation Agreement
and the IPMA constitute the entire understanding between the parties with
respect to the subject matter hereof and shall supersede all prior written and
oral and all contemporaneous oral agreements and understandings with respect to
the subject matter hereof.  To the extent that there is a conflict between this
License and such other agreements, this License shall govern.

 

13.2     INCORPORATION OF MISCELLANEOUS TERMS.  Article VIII of the Separation
Agreement is hereby incorporated into this Agreement by this reference.

 

13.3     DISPUTE RESOLUTION.  In the event of any controversy, dispute or claim
(a “Dispute”) arising out of or relating to any party’s rights or obligations
under this License (whether arising in contract, tort or otherwise) (including
the interpretation or validity of this License), such Dispute shall be resolved
in accordance with the dispute resolution process referred to in Article VII of
the Separation Agreement.

 

13.4     SPECIFIC PERFORMANCE.  Subject to Section 13.3, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this License, the party or parties who are or are to be thereby
aggrieved shall have the right to specific performance and injunctive or other
equitable relief (on an interim or permanent basis) of its rights under this
License, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative.  The parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are waived by each of the parties.

 

[SIGNATURE PAGE FOLLOWS]

 

E-20

--------------------------------------------------------------------------------


 

IN WITNESSS WHEREOF, the parties have caused this Trademark License Agreement to
be duly executed.

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Sheila Barr Robertson

 

 

 

Senior Vice President, Corporate Development and Strategy

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Ronald S. Nersesian

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

[Signature Page to the Trademark License Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Licensed Marks

 

1.              “Agilent” — word mark

 

2.              “Agilent Technologies” — word mark

 

3.              “Spark (4-dot)” - graphic

 

4.              “Spark (3-dot)” - graphic

 

5.              “Agilent Signature” — composite word mark and graphic, and trade
dress element

 

E-22

--------------------------------------------------------------------------------


 

Exhibit B

 

Agilent Identity System:
Product Labeling Standards

 

[g66972mg31i001.gif]

 

Click above graphic to open PDF.

 

E-23

--------------------------------------------------------------------------------


 

Exhibit C

 

Unencapsulated Integrated Circuits

 

Part Number

 

Description

1NB4-5057

 

IC-ASIC 1NB4-5057 256-TBGA, Agilent Trade Restricted

 

 

 

1NB7-8453

 

Rattler PRE AMP, Agilent Trade Restricted

 

 

 

1NB7-8477

 

Rattler Preamp 50 OHM, Agilent Trade Restricted

 

 

 

1NG9-8201

 

Sperlin - External

 

 

 

1NG9-8202

 

Berlin - External

 

 

 

2AT9-8201

 

IC ASIC preamplifier 40-QFN - external

 

E-24

--------------------------------------------------------------------------------


 

Exhibit D

 

Licensed Products subject to Long Term Exception

 

Part Number

 

Description

M9101A, M9102A, M9103A, M9120A, M9121A, M9122A, M9128A, M9130A, M9131A, M9132A,
M9133A, M9135A, M9146A, M9147A, M9148A, M9149A, M9150A, M9151A, M9152A, M9153A,
M9187A

 

Software/Firmware used in the “Pipeline” family of switch products.

 

 

 

M9330A, M9331A

 

Software/Firmware used in the Arbitrary Wafeform Generator

 

 

 

34921A, 34922A, 34923A, 34924A, 34925A, 34931A, 34932A, 34933A, 34934A, 34934C,
34937A, 34938A, 34939A, 34941A, 34942A, 34945A, 34945EXT, 34946A, 34947A,
34950A, 34951A, 34952A 34959A, 34980A, L4421A, L4433A, L4437A, L4445A, L4450A,
L4451A, L4452A, L4490A, L4491A, L4532A, L4534A

 

Software/Firmware used in the “Abe” family of switch products

 

 

 

Agilent Measurement Manager Software as distributed with USB modular products

 

This is a software module that runs the background and interfaces with embedded
code on every USB modular product made by Agilent prior to Keysight spin.
Changing the name may break functionality with legacy products.

 

 

 

Parametric Measurement Manager (PMM) as used with U2722/23A USB Modular Source
Measurement unit and its parametric test fixture accessory, U2941A

 

PMM is an optional, free software that allows users to program the U2722/23A and
the U2941A

 

 

 

W400d

 

VEE software

 

E-25

--------------------------------------------------------------------------------


 

Exhibit E

 

Quality Contacts

 

Keysight Contact:

 

Keysight Director of Quality

keysightquality.reporting@keysight.com and

bill_lycette@keysight.com

707.577.6571

 

1400 Fountaingrove Pkwy

Santa Rosa, CA 95403

 

 

Agilent Contact:

 

Agilent Enterprise Quality Director

agilentquality.reporting@agilent.com

408.345.8117

 

5301 Stevens Creek Blvd

Santa Clara, CA 9505

 

E-26

--------------------------------------------------------------------------------